Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 1 of 85 PagelD# 4851

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

CHMURA ECONOMICS & ANALYTICS, ULC,

Plaintiff,
Vv. Civil Action No. 3:19-cv-813
RICHARD LOMBARDO,

Defendant.

MEMORANDUM OPINION

This matter is before the Court on cross motions for summary
judgment. Plaintiff/Counterclaim Defendant Chmura Economics &
Analytics, LLC (“Chmura”) filed PLAINTIFF AND COUNTERCLAIM
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (“Chmura Motion for
Summary Judgment”) (ECF No. 34) which requests that the Court enter
an order in Chmura’s favor on all four counts of the PIRST AMENDED
COMPLAINT (“FAC”) (ECF No. 12) and all of the counts (functionally,
Counts II, III, and VI)! of DEFENDANT RICHARD A. LOMBARDO’S

COUNTERCLAIM AGAINST PLAINTIFF CHMURA ECONOMICS & ANALYTICS, LLC

 

1 The Court transferred Counterclaim Counts I, IV, and V to the
Northern District of Ohio where related proceedings (1:20-cv-1971)
are underway. The Northern District of Ohio transferred them back
on March 9, 2021. The Court has not heard oral argument on those
issues and will not rule on them in this Opinion. Therefore, with
respect to the counts from the Counterclaim, Chmura’s summary
judgment motion is functionally only for Counts II, III, and VI of
the Counterclaim and Lombardo’s summary judgment motion is
functionally only for Count VI of the Counterclaim.
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 2 of 85 PagelD# 4852

(“Counterclaim”) (ECF No. 19). In response,
Defendant/Counterclaim Plaintiff Richard Lombardo filed MOTION OF
DEFENDANT RICHARD LOMBARDO FOR SUMMARY JUDGMENT PURSUANT TO
FED.R.CIV.P. 56 (“Lombardo Motion for Summary Judgment”) (ECF No.
40). The Lombardo Motion for Summary Judgment requests that the
Court enter an order for Lombardo on all four counts of the FAC
and four counts of the Counterclaim (functionally only Count VI of
the Counterclaim). For the reasons set forth below, the Court
will grant Cnhmura’s Motion for Summary judgment with respect to
the confidentiality portions of FAC Count II and the Court will
grant Lombardo’s Motion for Summary Judgment with respect to the
non-competition and non-solicitation portions of Counterclaim
Count VI. The Court will further grant Chmura’s Motion for Summary
Judgment with respect to {1) FAC Count I, (2) FAC Count IV, and
(3) the portions of Counterclaim Count II addressing the events of
October 17, 2019. The Court reserves judgment on both parties’
motions with respect to FAC Count III pending additional briefing.
All other portions of the two motions will be denied.
ZI. BACKGROUND

A. INTRODUCTION

This case is, at its core, an employment dispute that arose
after Richard A. Lombardo (“Lombardo”) was terminated from his
employment with Chmura Economics & Analytics, LLC (“Chmura”) in

the fall of 2019. It is beyond dispute that, after the termination
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 3 of 85 PagelD# 4853

of his employment, Lombardo retained control over a work laptop
which contained Lombardo’s notes of meetings and interactions he
had with potential customers at two trade conferences that he
attended as an employee of Chmura. The parties dispute the true
reason for Lombardo’s termination and the legal effect of
Lombardo’s retention of the laptop and the conference notes.

B. PARTIES’ CLAIMS

Chmura is pursuing four claims against Lombardo:

* Count I is a breach of contract claim alleging that Lombardo
violated his employment contract by failing to return his
work laptop within the time limits set by his employment
contract. FAC at 43-48, ECF No. 12.

e Count II seeks a declaration that the non-competition and
non-solicitation provisions of  Lombardo’s = employment
contract are valid and enforceable and an injunction
requiring that Lombardo comply with the non-solicitation and
non-competition obligations. FAC Wf 49-64, ECF No. 12.

e Count III is a claim under the Defend Trade Secrets Act
(DTSA) alleging that Lombardo misappropriated Chmura’s trade
secrets by improperly retaining his work laptop. FAC 77 65-
74, ECF No. 12.

e Count IV alleges that Lombardo converted his work laptop by
improperly retaining it after his termination. FAC 49% 75-
81, ECF No. 12.

Lombardo, in turn, is pursuing six counterclaims against

Chmura; however, only three remain within the jurisdiction of this

Court :2

 

2 See supra n.1.
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 4 of 85 PagelD# 4854

e Count II alleges that Chmura violated the Fair Labor
Standards Act (29 U.S.C. § 215(a)(3)) by terminating
Lombardo after Lombardo notified Chmura that it had
violated the FLSA by failing to pay him overtime.
Countercl. Gq S4-65, ECF No. 19.

e Count III alleges that Chmura violated Lombardo’s
employment contract (including an Offer Letter which
contained a commissions schedule) by failing to pay him
all of the commissions he is owed. Countercl. 991 66-72,
ECF No. 19.

e Count VI seeks a declaration that the non-competition and
non-solicitation provisions of Lombardo’s employment
contract are void and unenforceable. Countercl. 191 84-87,
ECF No. 19.

Cc. STANDARD OF REVIEW

A district court should grant a party’s motion for summary
judgment where the moving party demonstrates that there are no
genuine issues of material fact, and the movant is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(a). An issue is

“genuine” if a reasonable jury could return a verdict for the non-

moving party. Jacobs v. N.C. Admin. Office of the Courts, 780

 

F.3d 562, 568 (4th Cir. 2015). A fact is “material” if, based on
the governing law, it could affect the outcome of the suit. I
“(A) complete failure of proof concerning an essential element of

the nonmoving party’s case renders all other facts immaterial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) (internal

 

quotation marks omitted).
To successfully oppose a motion for summary judgment, the

nonmoving party must show that there are specific facts that create
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 5 of 85 PagelD# 4855

a genuine issue for trial. See Anderson v. Liberty Lobby, Inc.,

 

477 U.S. 242, 250 (1986). “Conclusory or speculative allegations
do not suffice to oppose a properly supported motion for summary
judgment, nor does a mere scintilla of evidence.” Matherly v.
Andrews, 859 F.3d 264, 280 (4th Cir. 2017) (quoting Thompson v.

Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002))

 

{internal quotation marks omitted). Consequently, summary
judgment is appropriate where “the record taken as a whole could
not lead a rational trier of fact to find for the non-moving

party .. . .” United States v. Lee, 943 F.2d 366, 368 (4th Cir.

 

1991).

When evaluating a motion for summary judgment, the district
court must view the evidence in the light most favorable to the
non-moving party. Jacobs, 780 F.3d at 568. That includes drawing
all reasonable inferences in favor of the non-moving party.

Ballinger v. North Carolina Agricultural Extension Service, 815

 

F.2d 1001, 1004 (4th Cir. 1987). The court must also refrain from
weighing the evidence or making credibility determinations.
Jacobs, 780 F.3d at 569. “*Summary judgment cannot be granted
merely because the court believes that the movant will prevail if
the action is tried on the merits.’” Jacobs, 780 F.3d at 568
(quoting 10A Charles Alan Wright & Arthur R. Miller et al., Federal

Practice & Procedures § 2728 (3d ed. 1998)).

 
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 6 of 85 PagelD# 4856

Of note for this case, when deciding cross-motions for summary
judgment, the court must assess “each motion separately on its own

merits.” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003).

 

Thus, for each individual motion, the facts must be viewed in the
light most favorable to the party opposing the motion. Rossignol,
316 F.3d at 523. Moreover, “the admission of each party is limited
to the purposes of his or her own motion; it may not be applied in
connection with the adversary’s similar motion.” 73 Am. Jur. 2d
Summary Judgment § 45.

Guided by these principles, the Court will assess each summary
judgment motion in turn - except, as discussed in the next section,
the parties’ arguments on FAC Count II and Counterclaim Count VI,
which are opposite sides of the same coin.

I. Validity of the Confidentiality, Non-Competition & Non-
Solicitation Agreement

In Count II of the FAC and Count VI of the Counterclaim, the
parties essentially ask the Court to rule on the validity of the
non-competition, non-solicitation, and confidentiality portions of
Lombardo’s employment contract (“the Agreement”).? In Count II of

the FAC, Chmura seeks to have the Court declare that the non-

 

3 The Agreement contains a choice-of-law provision which says that
any contract disputes arising under the agreement will be
“construed and enforced in accordance with the laws of the
Commonwealth of Virginia, without regard to the conflict of laws
rules contained therein.” Agreement at 6, ECF No. 12-1.
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 7 of 85 PagelD# 4857

competition, non-solicitation, and confidentiality provisions of
the Agreement are valid and enforceable and to issue an injunction
requiring Lombardo to comply with the non-solicitation and non-
competition obligations. FAC 949 49-64, ECF No. 12. In Count VI
of the Counterclaim, Lombardo seeks to have the Court declare that
all of the restrictive covenants in the Agreement are void and
unenforceable. Countercl. V9 84-87, ECF No. 19. Thus, Count II
of the FAC is essentially the mirror image of Count VI of the
Counterclaim.

As noted above, strictly speaking, where parties file cross-
motions for summary judgment, the district court should examine
“each motion separately employing the familiar standard under Rule
56 of the Federal Rules of Civil Procedure.” Desmond v. PNGI
Charles Town Gaming, L.L.C., 630 F.3d 351, 354 (4th Cir. 2011).
But here, the parties have — quite literally — copy and pasted
large swaths of their arguments about the validity of the Agreement
in response to each other’s arguments.‘ Because there do not
appear to be any material differences between the parties’
arguments in both sets of motions nor any material facts in

dispute, in the interest of efficiency, for the parties’ motions

 

4 Compare Chmura Summ. J. Resp. Mem. at 6-12, ECF No. 49 and Chmura
Summ. J. Reply Mem. at 6-12, ECF No. 82 with Lombardo Summ. J.
Mem. at 9-15, ECF No. 42 and Lombardo Summ. J. Resp. Mem. at 13-
18, ECF No. 74.
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 8 of 85 PagelD# 4858

for summary judgment on FAC Count II and Counterclaim Count VI,
the Court will address the parties’ arguments all at once.

For the following reasons, the Court will grant summary
judgment in favor of Chmura with respect to the Confidentiality
portion of the agreement and in favor of Lombardo with respect to
the Non-Competition and Non-Solicitation portion of the Agreement.
A. VALIDITY OF THE NON-COMPETITION AND NON-SOLICITATION PROVISIONS

1. Validity of Restrictive Covenants Generally

The validity (and thus, enforceability) of a restrictive

cevenant is a question of law. Simmons v. Miller, 544 S.E.2d 666,

 

678 (Va. 2001). A restrictive covenant “between an employer and
an employee will be enforced if the contract [1] is narrowly drawn
to protect the employer's legitimate business interest, [2] is not
unduly burdensome on the employee's ability to earn a living, and

[3] is not against public policy.” Omniplex World Servs. Corp. v.

 

US Investigations Servs., 618 S.E.2d 340, 342 (Va. 2005). In

 

analyzing these three factors, @ court should consider the
function, geographic scope, and duration of the restrictive

covenant. Simmons, 544 S.E.2d at 678.
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 9 of 85 PagelD# 4859

2. Validity of the Provisions

Neither party appears to dispute that Chmura would have been
entitled to a non-competition agreement.5 And, indeed, Chmura
almost certainly was entitled to some sort of restriction on
Lombardo’s future employment if for no other reason than that he

repeatedly came into contact with Chmura’s customers. See Blue

 

Ridge Anesthesia & Critical Care, Inc. v. Gidick, 389 S.E.2d 467,
469 (Va. 1990). However, the parties vehemently disagree about
whether the terms of the agreement are “overbroad” and thus, unduly
harsh and oppressive in curtailing Lombardo’s legitimate efforts
to earn a living.®

“Because such restrictive covenants are disfavored restraints

on trade, the employer bears the burden of proof and any

 

> But see DEFENDANT RICHARD A. LOMBARDO’S COUNTERCLAIM AGAINST
PLAINTIFF CHMURA ECONOMIC & ANALYTICS LLC (“Lombardo
Counterclaim”) {| 85, ECF No. 19 (appearing to argue that the
Agreement is “not reasonably related to any legitimate protectable
interest of the employer”). Nevertheless, Lombardo’s summary
judgment memoranda challenge the breadth of the Agreement, not
whether an agreement was warranted in the first place.
See Lombardo Summ. J. Mem. at 1-2, ECF No. 41; Lombardo Summ. Jd.
Resp. Mem. at 13-15, ECF No. 74.

6 Neither party delves into the “public policy” prong in any
particularity. See Omniplex World Servs. Corp. Vv. US
Investigations Servs., 618 S.E.2d 340, 342 (Va. 2005) (“A
restrictive covenant “between an employer and an employee will be
enforced if the contract [1] is narrowly drawn to protect the
employer's legitimate business interest, [2] is not unduly
burdensome on the employee's ability to earn a living, and [3] is
not against public policy.”).

 
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 10 of 85 PagelD# 4860

ambiguities in the contract will be construed in favor of the
employee.” Omniplex, 618 S.E.2d at 342. Importantly, all
restrictive covenants must be evaluated on a case-by-case basis,
“balancing the provisions of the contract with the circumstances
of the businesses and employees involved.” Omniplex, 618 S.E.2d
at 342. In general, “covenants not to compete have been upheld

only when employees are prohibited from competing directly with

 

the former employer or through employment with a direct

competitor.” Omniplex, 618 S.E.2d at 342 (emphasis added).

 

Here, the non-competition and non-solicitation provisions at
issue state that, for two years after his employment ends, Lombardo
shall not:

(b) directly or indirectly, perform, whether as
an employee, independent contractor, consultant,
agent, or owner, the same, similar, or substantially
Similar job duties or services as s/he performed for
the Company on the date of his/her termination or
within the one(1) year period preceding the date of
his/her termination for or on behalf of any person or
entity that engages in the Company’s Business in any
geographic areas serviced by Employee or in which
Employee provided goods or services on behalf of the
Company during his/her employment with the Company;

 

 

 

 

 

 

 

(c) directly or indirectly, on behalf of himself
or any other person, partnership, company, corporation
or other entity, solicit or attempt to solicit for
purposes of providing products or services that are
the same or substantially similar to the Company’s
Business any individual or entity to whom Employee
provided preducts or services at any time during the
period of his/her employment with the Company, to whom
Employee pursued on behalf of the Company, or of whom
Employee had knowledge based on his/her employment
with the Company because the Company provided products

 

 

 

 

10
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 11 of 85 PagelD# 4861

or services to or actively pursed [sic] the individual
or entity during Employee’s employment.
Agreement at 4, ECF No. 12-1 (emphasis added). Notably, in the

FAC, Chmura explains that:

Chmura is a leading software and consulting firm in
the field of data analytics. Chmura’s proprietary
software provides demographics and labor data, such as
highly granular occupation forecasts and real-time
data about job postings. Chmura’s teams of
economists, data scientists, and statisticians also
provide consulting services to help clients interpret
and use the data available through its software
products.

FAC 7 9, ECF No. 12. However, the “Company’s Business” is defined
in the Agreement as “the business of providing services in the
field(s) of economics, workforce development, economic
development, strategic planning, and software design and
licensing.” Agreement at 3, ECF No. 12-1 (emphasis added).
Moreover, the FAC notes that, “f[a])lthough many of Lombardo’s
customers were located in the Midwest, he sold to customers
nationwide” and “was responsible for creating interest, developing
opportunities, negotiating deals, managing client relationships,
and driving revenue by selling Chmura’s software products and
consulting services.” FAC § 11, ECF No. 12. “Lombardo’s
responsibilities also extended beyond merely making sales. For
example, he regularly offered input and assistance on marketing
Strategy, resolved client questions and complaints, administered
invoices and customer payments, and provided feedback on prospective

and existing product features.” FAC § 12, ECF No. 12.

11
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 12 of 85 PagelD# 4862

On these facts, the current draft of the Agreement is
extremely broad. If we combine the definition of Company Business
and the facts from the rest of the case into the Agreement
provisions at issue, we get much fuller picture of the web of
restrictions on Lombardo. For example, under the current draft of

3(b), Lombardo is prohibited, for two years, from:

(b) directly or indirectly, perform[ing], whether
as an employee, independent contractor, consultant,
agent, or owner, the same, similar, or substantially
Similar job duties or services as s/he performed for
the Company on the date of his/her termination or
within the one(1l) year period preceding the date of
his/her termination [i.e., “creating interest,
developing opportunities, negotiating deals, managing
client relationships, and driving revenue by selling
Chmura’s software products and consulting services”
but also “offer[ing] input and assistance on marketing
strategy, resolv(ing] client questions and complaints,
administer(ing] invoices and customer payments, and
provid[ing] feedback on prospective and existing product
features”) for or on behalf of any person or entity
that engages in the Company’s Business [i.e., the
business of providing services in the field(s) of
economics, workforce development, economic
development, strategic planning, and software design
and licensing”] in any geographic areas serviced by
Employee or in which Employee provided goods or
services on behalf of the Company during his/her
employment with the Company [i.e., primarily “the
Midwest” but also “nationwide”];

 

 

 

 

 

 

 

 

 

 

 

And under the current draft of 3({c), Lombardo is prohibited,

for two years, from:

(c) directly or indirectly, on behalf of himself
or any other person, partnership, company, corporation
or other entity, solicit[ing] or attempt[ing] to
solicit for purposes of providing products or services
that are the same or substantially similar to the
Company’s Business [i.e., the business of providing
services in the field(s) of economics, workforce
development, economic development, strategic

 

 

12
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 13 of 85 PagelD# 4863

planning, and software design and licensing”) any
individual or entity to whom Employee provided
products or services at any time during the period of
his/her employment with the Company, to whom Employee
pursued on behalf of the Company, or of whom Employee
had knowledge based on his/her employment with the
Company because the Company provided products or
services to or actively pursed [sic] the individual or
entity during Employee’s employment.

Thus, contrary to Chmura’s assertions, provisions 3(b) and 3(c),
when properly contextualized, are extremely broad.

First, as to 3(c), Lombardo is not merely prevented from
“pursuing customers that he served or solicited at Chmura.” See
Chmura Summ. J. Mem at 18, ECF No. 35 (emphasis added). Lombardo
is actually prevented from soliciting any persons or entities that
he knew about by virtue of his employment - whether customers he
worked with directly, customers who worked with another Chmura
salesperson, or simply persons or entities that Chmura actively
pursued as customers. See Agreement at 4, ECF No. 12-1.

Further, Lombardo is restricted from more than just “selling
products or services similar to JobsEQ.” Chmura Summ. J. Mem at
18, ECF No. 35. He actually is restricted from selling “products
or services that are the same or substantially similar to the
Company’s Business,” see Agreement at 4, ECF No 12-1, which
includes “the business of providing services in the field(s) of
economics, workforce development, economic development, strategic
planning, and software design and licensing,” Agreement at 2, ECF
No 12-1. And, in the FAC, Chmura notes that its “teams of
economists, data scientists, and statisticians also provide

consulting services to help clients interpret and use the data

13
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 14 of 85 PagelD# 4864

available through its software products.” FAC 7 9, ECF No. 12.
If Chmura’s goal was to simply limit Lombardo from “selling
products or services similar to JobsEQ” “to competitor companies,”
it overshot that objective by quite a bit and restricted Lombardo
from employment at a whole host of, if not all, data analytics

firms.

Second, as to 3(b), the sheer scope of activities that
Lombardo is prohibited from participating is overly broad. By
Chmura’s telling, Lombardo was a wonderkid who did not only ali
things sales related (including “creating interest, developing
opportunities, negotiating deals, managing client relationships,
and driving revenue by selling Chmura’s software products and
consulting services”), he also “regularly offered input and
assistance on marketing strategy, resolved client questions and
complaints, administered invoices and customer payments, and
provided feedback on prospective and existing product features.”
FAC (97 11-12. Between the companies Lombardo is restricted from
working for and the roles he is prohibited from taking at those
companies, Lombardo would seem to be forced to switch fields
entirely. Chmura has not dispelled that conclusion.

Moreover, there is no meaningful geographic limitation on
3(b). By Chmura’s telling, Lombardo primarily served customers in
the Midwest, but he also had customers nationwide. FAC 9 11, ECF

No. 12. If he is prohibited from working “in any geographic areas

14
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 15 of 85 PagelD# 4865

serviced by Employee or in which Employee provided goods or
services on behalf of the Company,” the prohibition operates
nationwide. That is not to say that a nationwide restriction is
never appropriate, only that it in this case, it compounds, rather
than mitigates, the overbreadth issues already present in the
language of the Agreement.

Thus, as Lombardo argues, the non-competition provision is
not limited to employment that would actually be in direct
competition with Chmura nor is it clearly geographically limited.
Lombardo Summ. J. Resp. at 13, ECF No. 74. Chmura has not carried
its burden to show that sections 3(b) and 3(c) of the “Covenants
Not to Compete or Interfere” are narrowly drawn to protect its

legitimate business interest and not unduly burdensome on the

 

employee's ability to earna living. Accordingly, the Court finds
that sections 3(b) and 3(a), see Agreement at 4, ECF No. 12-1, are

invalid as written.

3. Severability/Limiting Clause

The obvious next question is whether the invalidity of
Sections 3(a} and 3(b) renders the entire Agreement invalid. But
two provisions of the Agreement counsel against such a finding.
First, the Agreement contains a severability clause: “If any
provision of this Agreement is deemed void or unenforceable, such
provision shall not be deemed part of this Agreement, which shall

otherwise remain in full force and effect.” Agreement at 6, ECF

15
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 16 of 85 PagelD# 4866

No. 12-1. Second, the Agreement has a clause limiting its scope
to the maximum extent according to law: “if any one or more of the
provisions contained in this Agreement is held to be excessively
broad as to duration, activity, or subject, such provision will be
construed by limiting or reducing it so as to be enforceable to
the maximum extent compatible with applicable law.” Agreement at
6, ECF No, 12-1.

However, the Court need not pull out a blue pencil to limit
the scope of Sections 3(a) and 3(b) in this case; finding that the
overbroad provisions are severable will be sufficient to settle
the parties’ motions. Where the offending and non-offending
provisions of a restrictive covenant address different concerns,
a district court may sever the offending portions. See Roto-Die
Co. v. Lesser, 899 F. Supp. 1515, 1522-23 (W.D. Va. 1995)
(enforcing confidentiality and non-solicitation provisions of
agreement while severing overly broad non-competition provision,
despite no severability provision, because the provisions “clearly
address” different concerns) . Here, the case for severance is
even stronger because, by the plain text of the document, the
contracting parties (i.e., Chmura and Lombardo) agreed that
severance would be appropriate if any provision was later deemed

invalid.

16
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 17 of 85 PagelD# 4867

B. VALIDITY OF THE CONFIDENTIALITY PROVISIONS

Unlike the other restrictive covenants, the Confidentiality
portion of the Agreement is not overbroad. The Confidentiality
Agreement states, in relevant part:

Employee shall not, during the term of his/her
employment and thereafter regardless of the reason for
his/her termination, reveal or disclose to any person
outside of the Company, or use for his/her own benefit
or the benefit of any other person or entity, any
confidential or proprietary information concerning the
business or affairs of the Company, or concerning the

Company's customers, clients or employees
("Confidential and Proprietary Information"). For
purposes of this Agreement, Confidential and

Proprietary Information includes, but is not limited
to the Company's financial information or plans; sales
and marketing information or plans; business or
strategic plans; salary, bonus or other personnel
information of any type; information concerning
methods of operation; proprietary systems or software;
legal or regulatory information; cost and pricing
information or policies; information concerning new or
potential products or markets; models, practices,
procedures, strategies or related information;
research and/or analysis; and information concerning
new or potential investors, customers, or clients.
Confidential and Proprietary Information does not
include information already available to the public
through no act of Employee, nor does it include salary,
bonus or other personnel information specific to
Employee.

kk

Employee further understands and agrees that all
Confidential and Proprietary Information, however or
whenever produced, will be the Company's” sole
property. Upon the termination of Employee's
employment, for whatever reason, Employee will
promptly deliver to the Company all documents,
equipment, property or materials of any type,
including any copies thereof, in Employee's
possession, custody or control that belong to the

17
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 18 of 85 PagelD# 4868

Company, and/or that contain, in whole or in part, any
Confidential or Proprietary Information in accordance
with Section 3 of this Agreement.
Agreement at 3, ECF No. 12-1.
The test for whether a confidentiality provision is valid

(and therefore enforceable) is the same as for other restrictive

covenants.’ GMS Indus. Supply, Inc. v. G & S Supply, LLC, 441 F.

 

Supp. 3d 221, 234 (E.D. Va. 2020). Therefore, a confidentiality
provision is valid if (1) it “is narrowly drawn to protect the
employer’s legitimate business interest”; (2) it “is not unduly

harsh and oppressive in curtailing the employee’s ability to earn

 

7 At oral argument, Chmura disputed that this was the case on the
grounds that it derived from a “misapprehension” in the case of
Lasership, Inc. v. Watson, 79 Va. Cir. 205 (2009). Svecially,

 

Chmura argued that confidentiality agreements should not be
construed as narrowly as non-competition and non-solicitation
agreements because confidentiality agreements are not as
burdensome on an employee’s future employment options. Chmura’s
point is well-taken, but even before Lasership, Virginia courts
used the same three-prong non-solicitation test for
confidentiality provisions. See Devnew v. Flagship Group, Ltd.,
75 Va. Cir. 436, 450 (2006) (“The court evaluates the validity of
confidentiality provisions of an employment agreement using the
same standards as for a non-solicitation provision.”). And,
although the Court has not found an opinion of the Supreme Court
of Virginia addressing this issue, several Virginia Circuit Courts
have agreed with the Lasership court on this point. See, @.g.,
BB&T Ins. Servs. v. Thomas Rutherfoord, Inc., 80 Va. Cir. 174, 180
(2010); Shenandoah Women's Healthcare, P.C. v. Scheidt, 2017 Va.
Cir. LEXIS 631, *18 (Mar. 13, 2017). At this time, the Court will
apply the same test for all of the restrictive covenants in this
case.

 

 

18
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 19 of 85 PagelD# 4869

a living;” and (3) it “is not against sound public policy.” GMS,
441 F. Supp. 3d at 234.

In general, Virginia recognizes that an employer has an
interest in keeping its former employees from revealing the
employer’s secrets to third parties. GMS, 441 F. Supp. 3d at 234.
And, the better reasoned view is that confidentiality agreements

can be valid even if they last in perpetuity.® GMS, 441 F. Supp.

 

® There has been some question of whether, under Virginia law, a
confidentiality agreement that purports to last in perpetuity can
be valid. The Supreme Court of Virginia does not appear to have
spoken on this issue. The parties have cited seemingly
contradictory Virginia case law in their memoranda, but the better
reasoned view seems to be that perpetual confidentiality
agreements can be valid under Virginia law as long as the rest of
the confidentiality agreement is sufficiently limited. In 2009,
the Circuit Court of Virginia in Fairfax explicitly challenged the
idea that a confidentiality provision could be valid in perpetuity,
but critically, the confidentiality agreement in that case
prohibited a former employee from disclosing to “any person, firm,
corporation or other entity in any manner whatsoever any
information concerning any matters affecting or relating to the
business of Company.” Lasership, Inc. v. Watson, 79 Va. Cir. 205,
207 (2009) (emphasis added). Nevertheless, some courts took the
Lasership court to be saying that any confidentiality agreements
in perpetuity were invalid. See BB&T Ins. Servs., Inc. v. Thomas

 

 

Rutherford, Inc., 80 Va. Cir. 174 (2010). And several other
courts, citing to Lasership, found that a contract in perpetuity,
in conjunction with other factors, could be overbroad. See

Shenandoah Women’s Healthcare, P.C. v. Scheidt, 2017 Va. Cir. LEXIS

 

631, *17 (Mar. 13, 2017) (finding confidentiality agreement
overbroad because it lasts in perpetuity and applies to all
information without limitation); Integrated Direct Marketing, LLC
v. May, 129 F. Supp. 3d 336, 341 {E.D. Va. 2015) (finding
confidentiality agreement overbroad because “it would prevent
{[defendant) from ever disclosing information” and applied to “‘any
and all information furnished by’ [plaintiff] that is not publicly

 

known”). In 2019, the Circuit Court of Virginia in Fairfax - the
same court as in Lasership - held that a contract in perpetuity

19
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 20 of 85 PagelD# 4870

3d at 234, Where confidentiality agreements are limited to actual
confidential/proprietary information, as opposed to “any
information” related to the employer, the confidentiality
agreement is enforceable. See GMS, 441 F. Supp. 3d at 234.

Moreover, even in the absence of a formal agreement, “a former
employee, after termination of his employment, may compete with
his former employer, the only restraint being that he may not use
confidential information or trade secrets obtained from the former
employer, appropriating, in effect, to his competitive advantage
what rightfully belongs to the employer.” 12B Michie’s
Jurisprudence § 6 (Master and Servant) (2014). Thus, even without
a formal confidentiality agreement, an employee is inherently less
free to disclose an employer’s confidential information than to
take a job with a competitor; a confidentiality agreement is, then,
less burdensome on an employee’s rights than a non-competition
agreement.

Here, the Confidentiality portion of the Agreement is

perpetual, but it is limited to confidential, non-public

 

could be valid. Omnisec Int'l Investigations, Inc. v. Stone, 101
Va. Cir. 376, 384-85 (2019) (distinguishing Lasership on the
grounds that the confidentiality agreement in Lasership was much
broader). And now, there is a case from the Eastern District of
Virginia finding that a contract in perpetuity can be valid under
Virginia law. See GMS Indus. Supply, Inc. v. G & S Supply, LLC,
441 F. Supp. 3d 221, 234 (E.D. Va. 2020).

 

 

20
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 21 of 85 PagelD# 4871

information that is related to Chmura’s business. See GMS, 441 F.
Supp. 3d at 234-35. Notably, the Agreement has a specific
definition of “confidential information”? that is not simply “‘any
and all information furnished by’ [the employer].” Cf. Integrated

Direct Marketing, LLC v. May, 129 F. Supp. 3d 336, 341 (E.D. Va.

 

2015). For the foregoing reasons, the Court finds that the
Confidentiality provision is valid and enforceable.
II. Chmura’s Motion for Summary Judgment (ECF No. 34)
A. STATEMENT OF FACTS?°
Chmura is a data analytics company that specializes in labor

market data. See Chmura Summ. J. Mem. 9 1, ECF No. 35. “To help

 

9 “For purposes of this Agreement, Confidential and Proprietary
Information includes, but is not limited to the Company's financial
information or plans; sales and marketing information or plans;
business or strategic plans; salary, bonus or other personnel
information of any type; information concerning methods of
operation; proprietary systems or software; legal or regulatory
information; cost and pricing information or policies; information
concerning new or potential products or markets; models,
practices, procedures, strategies or related information; research
and/or analysis; and information concerning new or potential
investors, customers, or clients. Confidential and Proprietary
Information does not include information already available to the
public through no act of Employee, nor does it include salary,
bonus or other personnel information specific to Employee.”
Agreement at 2-3, ECF No. 12-1.

10 The recited facts are undisputed unless stated otherwise. Under
E.D.V.A. Local Civil Rule 56(B), “fi]ln determining a motion for
summary judgment, the Court may assume that facts identified by
the moving party in its listing of material facts are admitted,
unless such a fact is controverted in the statement of genuine
issues filed in opposition to the motion.”

21
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 22 of 85 PagelD# 4872

its customers understand and use those [labor market] data, Chmura
packages the data in two primary ways: through software
subscriptions and consulting services.” Chmura Summ. J. Mem. 7 1,
ECF No. 35. Chmura’s primary “Software-as-a-Service platform” is
called JobsEQ. Chmura Summ. J. Mem. 9 1, ECF No. 35. “JobsEQ is
designed to allow Chmura’s clients (such as economic developers,
governmental entities, and education institutions) to identify
workforce characteristics and trends within their communities.”
Chmura Summ. J. Mem. @ 1, ECF No. 35. Chmura’s “main competitor”
is Emsi. Chmura Summ. J. Mem. 9 29, ECF No. 35.

Lombardo’s Hiring

Lombardo began working as an Account Manager (Chmura’s term
for its sales representatives) in February 2015. Chmura Summ. J.
Mem. G7 6, 3 ECF No. 35.

Lombardo was the first sales representative that Chmura had
ever hired, and at that time, “Chmura very much had a ‘start-up’
mentality, and had to make decisions about how to structure the
sales team as it went.” Chmura Summ. J. Mem. 9 7, ECF No. 35. As
part of the hiring process, Lombardo signed an Offer Letter that
“outlined his proposed commissions and compensation structure”;
however, the Offer Letter explicitly stated that it was not an
employment contract. Chmura Summ. J. Mem. 7 8, ECF No. 35; Ex. 6
(the “Offer Letter”), ECF No. 35-6. His actual “employment

agreement” was the “Confidentiality, Non-Complete and  Non-

22
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 23 of 85 PagelD# 4873

Solicitation Agreement” (the “Agreement”). Chmura Summ. J. Mem.
q 8 n.1., ECF No. 35. As part of the Agreement, Lombardo agreed
that, if he was terminated from employment with Chmura for any
reason, he would return all of the Company’s property “immediately
and without demand.” Chmura Summ. J. Mem. 9 17, ECF No. 35.
Lombardo understood “immediately and without demand” to mean
“right away under any circumstance.”!! Chmura Summ. J. Mem. 9 17,
ECF No. 35.

Lombardo had never sold software before he began working at
Chmura. Chmura Summ. J. Mem. @ 11, ECF No. 35. To help Lombardo
“jump-start his sales business, Chmura provided Lombardo a number
of ‘warm leads,’ which were prospects that previous Chmura
employees had identified and, in some cases, provided with demos.”
Chmura Summ. J. Mem. 7 11, ECF No. 35.

“When Lombardo started at Chmura, his primary duty was selling
JobsEQ subscriptions.” Chmura Summ. J. Mem. @ 19, ECF No. 35.
Over time, Lombardo’s responsibilities increased. Chmura Summ. J.
Mem. 9 21, ECF No. 35. By the time Lombardo left Chmura, he (1)
“(mj)anaged clients after making the sale”; (2) “[p]rovided all

salesforce training and product software training for new hires”;

 

11 Lombardo disputes this paragraph to the extent that it means he
had an obligation to return the laptop immediately after he was
terminated. Lombardo Summ. J. Resp. Mem. at 11, n.8; ECF No. 74.
Part II.B.1 discusses the parties’ arguments with respect to
Lombardo’s obligation to return the laptop.

23
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 24 of 85 PagelD# 4874

(3) “(djeveloped and instructed Salesforce and selling best
practices for [the] company”; (4) “(mjanaged and operated 8-10
industry trade shows and conferences per year”; (5) “[d]eveloped
new marketing and = sales Processes to improve conference
performance (including implementing new giveaways to generate more
booth traffic)”; (6) “answered client questions after a sale had
been made”; (7) “provided guidance to clients on how to use and
maximize various features of their software”; (8) “fielded client
complaints”; (9) “addressed quality control issues”; (9) “provided
troubleshooting advice”; and (10) “provided recommendations about
product features he thought were beneficial or necessary for Chmura
to stay competitive in the market, “12 Chmura Summ. J. Mem. 4% 22-
23, 25, ECF No. 35.

“Lombardo was consistently the top performing Account Manager
by every measure - Sales, renewals and numbers of touches to
Prospects and existing customers.” Lombardo Summ. J. Resp. Mem.
71 18, ECF No. 74, “Lombardo’s book of business represented
approximately 47% of all Chmura’s new JobsEQ sales between 2015
and 3*¢ Quarter 2019.” Lombardo Summ. J. Resp. Mem. 9 18, ECF No.

74,

 

12 In Lombardo’ s response memorandum, he states that his primary
job duties were generating new business and getting existing
clients to renew their subscriptions. Lombardo Summ. J. Resp.
Mem. § 17, ECF No. 74.

24
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 25 of 85 PagelD# 4875

In February 2019, Lombardo attempted to push Chmura into
giving him a raise by altering an offer letter from “one of
Chmura’s potential business partners,” GIS Webtech, and then
presenting that letter to Chmura. Chmura Summ. J. Mem. {]@ 38-39,
ECF No. 35. Lombardo’s endeavor was found out when the president
of Chmura reached out to GIS Webtech, and the company confirmed
that Lombardo had doctored the document, including the proposed
compensation amount. Chmura Summ. J. Mem. 9 38-39, ECF No. 35.
Chmura ultimately decided not to fire Lombardo for forging the
offer letter, but, understandably, “he had lost Chmura’s trust.”
Chmura Summ. J. Mem. 9 40, ECF No. 35.

Later in 2019,33 Chmura’s new sales manager, Eli Auerbach,
decided that Chmura would need to redistribute the “Account
Managers’ territories, raise their base salaries, and lower their
commissions.” Chmura Summ. J. Mem. @ 41, ECF No. 35. “Lombardo
was very upset about these proposals because they would
redistribute the large number of renewals he had amassed, which
would lower his compensation.” Chmura Summ. J. Mem. @ 41, ECF No.
35.

On October 3, 2019, Lombardo met with the Auerbach to complain

about the proposed changes. Chmura Summ. J. Mem. 9 42, ECF No.

 

13 The other set of memoranda state that the date was October 2,
2019.

25
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 26 of 85 PagelD# 4876

35. Auerbach and Lombardo “then discussed whether Lombardo might
leave voluntarily in exchange for a ‘buyout.’ Lombardo suggested
that a $100,000 payment would be enough for him to willingly hand
off his accounts.” Chmura Summ. J. Mem. 7 42, ECF No. 35 (internal
citations omitted).

Also on October 3, 2019, Lombardo texted colleagues
expressing his dissatisfaction with the proposed compensation
structure, stating that he could “f£***” Chmura by calling all of
his clients and telling them what Chmura did and that the clients
should look at Emsi, Chmura’s main competitor. Chmura Summ. Jd.
Mem. 77 29, 43, ECF No. 35.

The “Threats”

On October 17, 2019, Lombardo and Auerbach met again to
discuss Lombardo’s “buyout.” Chmura Summ. J. Mem. Q 44, ECF No.
35. According to Lombardo, during this conversation,'4 Lombardo
told Auerbach that Lombardo “was entitled to overtime for the hours
he worked above forty hours a week.” Lombardo Summ. J. Resp. Mem.

q@ 32, ECF No. 74. It is undisputed that Auerbach did not relay

 

14 Lombardo’s memorandum actually uses the phrase “during the
second week of October 2019.” The Court interprets that phrase to
refer to the date of October 17, 2019 because Lompardo’s
Counterclaim only mentioned the dates of August 2019, October 17,
2019, and October 24, 2019 with respect to Counterclaim Count ITI.
See Countercl. 47] 54-65.

26
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 27 of 85 PagelD# 4877

that demand to upper management. Lombardo Summ. J. Resp. Mem. 9
32, ECF No. 74,

According to Chmura, during the October 17 conversation,
“Lombardo stated that if Chmura would not pay him $100,000 as part
of a separation agreement, he was prepared to take several ‘steps’
to disrupt Chmura’s business.” Chmura Summ. J. Mem. 9 44, ECF No.
35. Chmura characterizes this conversation as a series of improper
threats. Chmura Summ. J. Mem. 99 45-46, ECF No. 35. According to
Chmura, Lombardo threatened to (1) “sue Chmura for taking away
‘his’ book of business”; (2) take a position with Emsi, Chmura’s
main competitor; and (3) take his clients with him to a competitor.
Chmura Summ. J. Mem. 9 45-46, ECF No. 35. Lombardo,
unsurprisingly, contests Chmura’s retelling and characterizes his
role more innocently. Lombardo Summ. J. Resp. Mem. 9 33, n.7, ECF
No. 74. Lombardo says that the Sales Manager “believed that
Lombardo would take two actions if he was not compensated
appropriately: (1) file a lawsuit to recover the monies due to
him; and (2) work for a competitor after the Agreement expired.”
Lombardo Summ. J. Resp. Mem. 9 33, n.7, ECF No. 74. Chmura responds
that Lombardo has not created a genuine dispute because Lombardo
only refers to the Sale Manager’s understanding and does not
dispute any specific facts. Chmura Summ. J. Reply Mem. at 4, n.4,
ECF No. 82. There are several text messages corroborating Chmura’s

belief that Lombardo was planning to take a job at Emsi and to

27
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 28 of 85 PagelD# 4878

call his customers to tell them to switch to Emsi. See Exs. 26 &
28, ECF Nos. 35-26 & 35-28. But, nevertheless, determining exactly
what was said on October 17, 2019 would require a fact finder to
make credibility determinations.

The Path to Termination

In any case, “[flearful that he would execute his threats,
Chmura immediately placed Lombardo on leave.” Chmura Summ. J.
Mem. 9 48, ECF No. 35. After his meeting with Auerbach on October
17, 2019, Lombardo left the office with his work computer. Chmura
Summ. J. Mem. 7 48, ECF No. 35. “Chmura terminated Lombardo’s
access to all material programs, including SalesForce, Office 365,
and JobsEQ” the same day. Lombardo Summ. J. Resp. Mem. 1 40, ECF
No, 74,

On October 21, 2019, “Chmura sent Lombardo a cease-and-desist
letter reminding him of his obligations and warning him against
the violations he had threatened.” Chmura Summ. J. Mem. 7 49, ECF
No. 35. On the same day, Auerbach discussed the letter with
Lombardo by phone and said that Lombardo’s personal effects would
be returned “as soon as Lombardo returned Chmura’s property,

including its computer.”!* Chmura Summ. J. Mem. 9 50, ECF No. 35.

 

15 Lombardo states that his personal effects were never returned.
Lombardo Summ. J. Resp. Mem. 7 38, ECF No. 74.

28
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 29 of 85 PagelD# 4879

Lombardo’s work computer contained the only notes of meeting
summaries from two conferences that Lombardo had _ recently
attended, Chmura Summ. J. Mem. { 53, ECF No. 35, as well as a
spreadsheet that contained “all of Chmura’s clients, the contact
information for all authorized JobsEQ users, and data about each
client’s subscription usage.” Chmura Summ. J. Mem. J 54, ECF No.
35. The conference notes “described numerous meetings with current
and prospective customers that had occurred at the conferences,
including the names of the individuals with whom Chmura had met
and information about which prospects were interested in receiving
demos.” Chmura Summ. J. Mem. @ 53, ECF No. 35. According to
Chmura, its Account Managers would have typically followed up on
those meetings within a few days of a conference. Chmura Summ. J.
Mem. 7 53, ECF No. 35.

On “October 24, 2019, Lombardo (through counsel) informed
Chmura (through counsel) that Chmura had violated the FLSA and
Ohio law by failing to pay him for all hours worked over forty.”
Lombardo Summ. J. Resp. Mem. 9 33, ECF No. 74. Lombardo was on
unpaid leave at the time. Lombardo Summ. J. Resp. Mem. ¥ 34, ECF
No. 74.

Chmura then terminated Lombardo’s employment effective
October 31, 2019. Chmura Summ. J. Mem. §J 56, ECF No. 35.

Also on October 31, 2019, Chmura initiated this lawsuit to

enforce the Agreement. Chmura Summ. J. Mem. @ 57, ECF No. 35.

29
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 30 of 85 PagelD# 4880

And Chmura (through counsel) sent a letter to Lombardo (through
counsel) responding to Lombardo’s October 24 letter. Lombardo
Summ. J. Resp. Mem. 7 35, ECF No. 74; Ex. B at 29-30, ECF No. 74-
2. The October 31 letter concludes by stating:
Finally, your letter stated that Chmura terminated Mr.
Lombardo’s employment on October 17. This is
incorrect. The Company placed him on unpaid leave to
afford him a reasonable opportunity to consider the
terms of the proposed Separation Agreement. Given your
response on his behalf, that offer is withdrawn and he
should consider his employment terminated effective
today.
EX. B at 30-31, ECF No. 74-2 (emphasis in original); Lombardo Sumn.
J. Resp. Mem. 9 35, ECF No. 74. According to Lombardo, the
“response on his behalf,” was his (former) attorney’s letter to
Chmura stating that Chmura had violated the FLSA.!6 Lombardo Summ.
J. Resp. Mem. @ 35, ECF No. 74.

Lombardo’s work laptop was mailed to Chmura on December 24,
2019. Chmura Summ. J. Mem. 7 58, ECF No. 35. Once Chmura received
the laptop, Chmura tried to have its Account Managers follow up on
Lombardo’s ccnference notes, but the Account Managers were
unsuccessful. Chmura Summ. J. Mem. 4 58, ECF No. 35.

Chmura claims that it normally “closes deals with about 24%

of prospective customers who receive demos.” Chmura Summ. J. Mem.

 

‘6 Churma, unsurprisingly, takes a different view and says it was
responding to the portion of the letter declining Churma’s proposed
separation agreement.

30
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 31 of 85 PagelD# 4881

9@ 58, ECF No. 35. Accordingly, Chmura is now seeking “damages and
attorneys’ fees arising out of Lombardo’s breach of his Agreement
and wrongful retention of Chmura’s property.”  Chmura Summ. J.
Mem. 7 58, ECE No. 35.

According to Lombardo, there is no evidence that he ever
“sold, disclosed, copied, stole, altered, concealed, or unlawfully
accessed, converted, or transferred the Notes [i.e., his
conference notes] or any ‘highly confidential and trade secret
information.’” Lombardo Summ. J. Resp. Mem. 9 41, ECF No. 74.

Chmura’s summary judgment motion must be decided in
perspective of this record.

B. DISCUSSION

1. FAC Count I: Breach of the Agreement

FAC Count I is a breach of contract claim based on Chmura’s
allegation that Lombardo refused to return a laptop, issued to him
while he was an employee at Chmura, that had “confidential and
proprietary information about Chmura’s customers and prospective
customers. “17 FAC 7@ 1. To make out a claim for a breach of
contract, the plaintiff must show that: (1) there was a legally

enforceable obligation of the defendant to the plaintiff; (2) the

 

1? There is nothing in the record to show that Lombardo used the
information contained in the conference notes. Chmura’s claim is
based only on the fact that Lombardo denied Chmura the ability to
use the conference notes. Hearing Tr. 39:13-24, ECF No. 94.

31
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 32 of 85 PagelD# 4882

defendant violated or breached that obligation; and (3) the
plaintiff suffered injury or damage as a result of the defendant’s
breach of obligation. Filak v. George, 594 S.E.2d 610, 614 (Va.
2004).

Chmura’s Motion for Summary Judgment argues that the Court
should grant summary judgment in favor of Chmura on Count I
because: (1} the confidentiality portions of Lombardo’s employment
agreement (the “Agreement”) are enforceable - and thus Lombardo
had a duty to Chmura; and (2) there is no genuine dispute that
Lombardo breached the Agreement, violating his duty to Chmura.
Chmura argues that it suffered damages in the form of attorneys’
fees!® and lost profits because Lombardo did not return the laptop
soon after he was terminated, but Chmura is not trying to prove
its exact damages on summary judgment, only Lombardo’s liability.
Chmura Summ. J. Mem. at 23-24, ECF No. 35.

Lombardo responds that: (1) the confidentiality portion of
the Agreement is not enforceable; and (2) even if it were
enforceable, according to Lombardo, there is a genuine issue of

material fact as to whether Chmura was damaged by Lombardo’s

 

18 The Agreement contains a provision which would allow Chmura to
recover any attorneys’ fees caused by Lombardo’s breach of the
Agreement. Agreement at 5, ECF No. 12-1.

32
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 33 of 85 PagelD# 4883

retention of the laptop, including the conference notes. Lombardo
Summ. J. Resp. Mem. at 19, ECF No. 74.

Thus, notably, in this set of memoranda, Lombardo is not
arguing that there was no breach of the Confidentiality
provision.?2 See Lombardo Summ. J. Resp. Mem. at 19. Nor does
Lombardo appear to challenge Chmura’s assertion that, as a result
of the Agreement, including the Confidentiality provision,
Lombardo had an obligation to return both the laptop and the
conference notes. Id. As explained above, the Confidentiality
Provision of the Agreement is enforceable as written. Thus, the
only issue left for the Court to address is Lombardo’s argument
that Chmura was not damaged by the breach.

a. Chmura’s Injury

To reiterate, Chmura is not seeking summary judgment on the
exact measure of its damages, only that Lombardo had a duty to
return the laptop and the conference notes and he breached that
duty. Lombardo is arguing that there is a genuine issue of
material fact as to whether Chmura’s damages were greater than

zero.29 See Lombardo Summ. J. Resp. Mem. at 19, ECF No. 74; see

 

19 As discussed in Part III.B.1, Lombardo does make this argument
in the other set of memoranda. The Court’s conclusions in that
section are consistent with its conclusions this section.

20 At oral argument, Lombardo also argued, for the first time, that

Chmura’s claim for breach of contract is barred because Chmura
failed to taxe any steps to mitigate its damages (and thus, there

33
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 34 of 85 PagelD# 4884

also Filak v. George, 594 S.E.2d 610, 614 (Va. 2004) (stating that

 

an element of a breach of contract action is injury or damage to
the plaintiff caused by the breach of obligation). That argument
is not enough to prevent the Court from granting summary judgment
in Chmura’s favor on the question of Lombardo’s liability. Thus,
Chmura has presented sufficient evidence to show that it sustained
damages as a result of Lombardo’s beach of the Agreement. See
Chmura Summ. J. Mem. at 17, ECF No. 35. First, Chmura cited to
deposition testimony from Chmura’s CEO, Dr. Christine Chmura, that
Chmura historically has made sales on approximately 24% of leads
like those in Lombardo’s conference notes. Chmura Summ. J. Mem.
at 17, ECF No. 35; Ex. 3 (“Chmura Deposition”) at 19:13-20:8, 62:5-
8, ECF No. 74-3. That, according to Dr. Chmura, translates to a
net present value of over $100,000. Chmura Summ. J. Mem. at 17,
ECF No. 35; see also Ex. 3 (“Chmura Deposition”) at 19:13-20:8,
ECF No. 74-3. Moreover, Chmura asserted that it had suffered
damages in the form of attorneys’ fees to which Lombardo did not

respond. The Court finds that Chmura has provided enough

 

is a diminution of the damages in full). Hearing Tr. 59:14-60:17,
ECF No. 94. Arguments raised for the first time at oral argument
will not be considered. First Tennessee Bank Nat. Ass'n v. Global
Title, LLC, 3:09-cv-550, 2010 WL 5187834, *1 (Nov. 16, 2010)
(citing North Carolina Alliance for Transp. Reform, Inc. v. U.S.
Dept. Of Transp., 713 F. Supp. 2d 491, 510 (M.D.N.C. 2010)).

 

34
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 35 of 85 PagelD# 4885

information about damages to show that it was injured as a result
of the breach of contract.

Because the relevant provisions of the Agreement are
enforceable, because Lombardo did not contest that he breached the
Agreement, and because Chmura has presented sufficient evidence to
show that there is a genuine dispute of material fact as to its
damages, the Court will grant Chmura’s Summary Judgment Motion
with respect to Count I on the issue of Lombardo’s liability for
breach of contract. The only question for a fact finder is what
Chmura’s damages are.

2. FAC Count III: Defend Trade Secrets Act

Count III essentially alleges that Lombardo violated the

Defend Trade Secrets Act (DTSA), 18 U.SC. § 1832 et seg., by
retaining the laptop - which contained “highly unique (i)

information concerning the pricing and other contractual terms
offered to current and prospective customers; (ii) the identities and
contact information of the individual authorized users of Chmura’s
software; and (iii) information concerning Chmura’s negotiations of

its subscription agreements.”?2! FAC 7 66, ECF No. 12.

 

21 Notwithstanding this broad language, Chmura’s Summary Judgment
Memorandum only provides evidence of two forms of alleged trade
secrets: (1) Lombardo’s notes from the two conferences he attended
and (2) “a list of authorized users of Chmura’s software, including
detailed information on the customers’ usage of the software.”
Chmura Summ. J. Mem. at 21, ECF No. 35. This Opinion is silent as
to any other alleged trade secrets.

35
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 36 of 85 PagelD# 4886

A private party can make out a claim under the DTSA, if the
private party can show that “(1) it owns a trade secret; (2) the
trade secret was misappropriated; and (3) the trade secret

implicates interstate or foreign commerce.” Space Sys./Loral, LLC

 

v. Orbital ATK, Inc., 306 F. Supp. 845, 853 (E.D. Va. 2018}.

 

Chmura’s basic argument is that there are no genuine issues of
material fact that: (1) the documents on the laptop that Lombardo
retained were “trade secrets” under the DTSA; and (2) Lombardo
“misappropriated” those trade secrets.” Chmura Summ. J. Mem. at 20-
24, ECF No. 35. Lombardo responds that Chmura’s Motion for Summary
Judgment fails for five reasons: (1) the confidentiality provision
in the Agreement is invalid; (2) there is a genuine issue of material
fact as to whether the notes were “trade secrets” under the DTSA; (3)
there is a genuine issue as to whether Chmura took reasonable steps
to maintain the secrecy of the information in question; (4) there is
no evidence that Lombardo misappropriated anything because he did not

acquire Chmura’s trade secrets through improper means; and (5) there

--

S a genuine issue as to whether Chmura was actually damaged by

 

22 The FAC also alleges that “Lombardo’s actions were willful,
malicious, and intended to injure Chmura and its business.” FAC
{ 73, ECF No. 12. In its summary judgment memorandum, Chmura only
provided evidence related to the fact that it owned a trade secret
and that the trade secret was misappropriated. See Chmura Summ.
J. Mem. at 20, ECF No. 35. Accordingly, at this time, the Court
takes no position with respect to whether Lombardo’s actions were
willful, malicious, and intended to injure Chmura and its business.

36
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 37 of 85 PagelD# 4887

Lombardo’s actions. Lombardo Summ. J. Resp. Mem. at 19-22, ECF No.
74.

The Court has already found the Confidentiality provision in the
Agreement to be valid, so Lombardo’s argument on that point is
rejected. The remainder of Lombardo’s arguments warrant more
discussion.

a. Trade Secrets

For DTSA purposes, “[t]he case law is clear that just about
anything can constitute a trade secret under the right set of
facts.” MicroStrategy, Inc. v. Bus. Objects, S.A., 331 F. Supp.
2d 396, 416 (E.D. Va. 2004);23 see also 18 U.S.C. § 1839(3) (“[T]Jhe
term ‘trade secret’ means all forms and types of financial,
business, scientific, technical, economic, or engineering
information ... .”). But, to prove a claim under the DTSA, the
plaintiff must prove that (1) the owner of the alleged trade secret
“has taken reasonable measures to keep such information secret”
and (2) “the information derives independent economic value,

actual or potential, from not being generally known to, and not

 

23° MicroStrategy was decided under the Virginia Uniform Trade
Secrets Act. The federal Defend Trade Secrets Act was modeled on
“states’ versions of the Uniform Trade Secrets Act.” Steves &
Sons, Inc. v. Jeld-Wen, Inc., 988 F.3d 690, 726 (4th Cir. 2021).

 

It can, therefore, sometimes be helpful to look to cases
interpreting state statutes modeled on the Uniform Trade Secrets
Act. Steves & Sons, Inc. v. Jeld-Wen, Inc., 988 F.3d 690, 726-27
(4th Cir. 2021). Accordingly, in this section, the Court cites to
several decisions interpreting state versions of Uniform Trade
Secrets Act.

 

37
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 38 of 85 PagelD# 4888

being readily ascertainable through proper means by, another
person who can obtain economic value from the disclosure or use of
the information.” 18 U.S.C. § 1839(3).

Chmura argues that two sets of documents on Lombardo’s work
laptop constitute trade secrets: (1) “a list of authorized users
for Chmura’s software, including detailed information on the
customer’s usage of the software” and (2) Lombardo’s “notes from
two conferences that Lombardo had recently attended, which
identified prospective customers who had requested JobskQ
demonstrations and described their software needs.” Chmura Summ.
J. Mem. at 21, ECF No. 35. Lombardo responds that there is a
genuine issue of material fact as to whether the notes are “trade
secrets” under the DTSA given that the information “could have
been recreated with the use of an attendee list from the two
conferences.” Lombardo Summ. J. Resp. Mem. at 21-22, ECF No. 74.
The Court interprets Lombardo’s challenge to mean that there is a
genuine issue of material fact as to whether the conference notes
have any “independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable
through proper means by, another person who can obtain economic
value from the disclosure or use of the information.” 18 U.S.C.
§ 1839(3). Accordingly, the Court will address whether the

conference notes are “trade secrets” in the next section.

38
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 39 of 85 PagelD# 4889

Nevertheless, it is immediately apparent that Lombardo has
not responded to Chmura’s argument that list of authorized users
for Chmura’s software is a “trade secret” under the DTSA. “Failure
to respond to an argument made in a dispositive pleading results
in a concession of that claim.” United Supreme Council v. United

Supreme Council of the Ancient Accepted Scottish Rite for 33 Degree

 

of Freemasonry, 329 F. Supp. 3d 283, 292 (E.D. Va. 2018). Lombardo
does, however, lodge a general challenge to the reasonableness of
the steps Chmura took to maintain the secrecy of all of the
information on Lombardo’s laptop. Accordingly, the Court will
accept, without deciding, that the “list of authorized users for
Chmura’s software, including detailed information on the
customer's usage of the software” would be a trade secret so long
as Chmura took reasonable steps to maintain the secrecy of that
information.
i. Independent Economic Value

Information can only constitute a “trade secret” if “the
information derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable through proper means by, another person who can
obtain economic value from the disclosure or use of the
information.” 18 U.S.C. § 1839({3). In other words, “a trade
secret must not be readily ascertainable through legitimate means.

If a competitor could easily discover the information

39
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 40 of 85 PagelD# 4890

legitimately, the inference is that the information was either
essentially ‘public’ or is of de minimus economic value.”
MicroStrategy, Inc. v. Bus. Objects, S.A., 331 F. Supp. 2d 396,
416-17 (E.D. Va. 2004). “What constitutes readily ascertainable
through proper means is heavily fact-dependent and simply boils
down to assessing the ease with which a trade secret could have
been independently discovered.” MicroStrategy, 331 F. Supp. 2d at
417 (emphasis in original). That said, under some circumstances,
a “compilation of public facts can also constitute a trade secret”
but only “if the compilation itself has remained confidential.”

MicroStrategy, Inc. v. Bus. Objects, S.A., 331 F. Supp. 2d 396,

 

417 (E.D. Va. 2004).

Chmura believes that the notes, which were filed under seal,
“identified prospective customers who had requested JobsEQ
demonstrations and described their software needs.” Chmura Summ.
J. Mem. at 21, ECF No. 35. Chmura then argues that “[a] competitor
with access to those notes would know not only which prospective
customers Chmura had identified, but to whom specifically Chmura
had spoken, who the ‘decision-makers’ were, what their specific
labor data needs were, and details of their budgetary constraints.”
Chmura Summ. J. Mem. at 21, ECF No. 35. That could be true, but
the Court does not find it self-evident on the face of the notes
themselves (which is all that Chmura cited to supports its beliefs

about the economic value of the notes).

40
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 41 of 85 PagelD# 4891

The Court would characterize the notes, as Lombardo did, i.e.,
notes of short conversations with various conference attendees.
Some do mention setting up “demos” of JobsEQ; others just describe
the conversations that were had. The Court has no real way of
understanding how that information has any independent economic
value. Moreover, to an industry outsider, it is not clear why the
information in the notes would not be “readily ascertainable
through proper means by, another person,” like an employee of
Chmura’s reported main competitor, Emsi, just contacting
conference attendees that are likely to need help ascertaining and
interpreting labor market data (e@.g., economic development
corporations, chambers of commerce, etc.). See Lombardo Summ. J.
Resp. Mem. at 22, ECF No. 74 (suggesting just that).

Chmura responds that it would not have been feasible to call
over a thousand conference attendees and that Chmura spent the
money for its Account Managers to go to the conference so that
they “could interact with current and prospective clients face-
to-face and gather individualized intelligence about market
demands.” Chmura Summ. J. Reply Mem. at 14-15, ECF No. 82. Those
responses may be relevant,?4 but they do not solve the fundamental

issue which is that the Court needs more information on this issue.

 

24 The Restatement suaqgests six factors “to be considered in
determining” whether something is a trade secret:

41
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 42 of 85 PagelD# 4892

At this time, the Court cannot rule on whether Lombardo’s

conference notes had independent economic value.
ii. Secrecy

Lombardo argues that there is a genuine issue of material
fact as to whether Chmura took reasonable steps to maintain the
secrecy of the information stored on Lombardo’s work laptop.
Lombardo Summ. J. Resp. Mem. at 22, ECF No. 74. According to
Lombardo, “({aJnyone at Chmura could walk out with the Laptop and
all the information contained thereon. There was no multifactor
authentication to access the desktop, but rather just a simple
password. Chmura did not have any remote management software on
the Laptop to control it when out of the office.” Lombardo Summ.
J. Resp. Mem. at 22, ECF No. 74. In response, Chmura notes that
it protected its trade secrets “by requiring employees to sign
confidentiality agreements; protecting network information with

passwords; limiting office access by requiring employees to swipe

 

(1) the extent to which the information is known
outside of his business; (2) the extent to which it is
known by employees and others involved in his
business; (3) the extent of measures taken by him to
guard the secrecy of the information; (4) the value of
the information to him and to his competitors; (5) the
amount of effort or money expended by him in developing
the information; (6) the ease or difficulty with which
the information could be properly acquired or
duplicated by others.

Restatement (First) of Torts § 757, cmt. b.

42
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 43 of 85 PagelD# 4893

in; requiring employees to review and acknowledge its information
security police; and limiting access to customer sales data to
those with a business need to know.” Chmura Summ. J. Resp. Mem.
at 15, ECF No. 82.

Notably, “[r]easonable efforts to maintain secrecy need not
be overly extravagant, and absolute secrecy is not required.”

AvidAir Helicopter Supply, Inc. v. Rolls-Royce Corp., 663 F.3d

 

966, 974 (8th Cir. 2011). Moreover, the Court is mindful that the
reasonable effort inquiry is ultimately a means of assessing
whether an alleged “trade secret” is, in fact, a secret, not an
end in itself. “Restricting access to information, implementing
confidentiality agreements, and providing physical barriers to

access are all reasonable efforts.” MicroStrategy, Inc. v.

 

Business Objects, S.A., 331 F. Supp. 2d 396, 416 (E.D. Va. 2004)

 

(citation omitted).

It is not lost on the Court that, had the additional secrecy
measures that Lombardo mentions been in place, (1) Lombardo might
not have been able to take his laptop out of the office when he
was sent home on October 17, 2019, and (2) even if he had, he would
have possessed a laptop-sized paper weight, not any of Chmura’s
allegedly proprietary information. But, “{m)isplaced trust in a
third party who breaches a duty of confidentiality does not
necessarily negate efforts to maintain secrecy.” AvidAir, 663

F.3d at 974. Further, Lombardo has not cited any facts or case

43
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 44 of 85 PagelD# 4894

law that would suggest that the steps that Chmura did take were
not reasonable; the fact that Chmura could have done more to
protect its data does not mean that what it did do was not
reasonable.

Thus, while in hindsight, it might have been prudent for
Chmura to take additional steps to curtail Lombardo’s access to
Chmura’s proprietary information, the Court, nevertheless, finds
that, on this record, no reasonable jury could say that Chmura did
not a make reasonable effort to maintain the secrecy of the
information on its company-owned laptops.

b. Misappropriation

Under the FAC, Chmura alleged that Lombardo misappropriated
Chmura’s trade secrets by retaining them by breaching his
obligations under the confidentiality portions of the Agreement.
FAC § 70. There is no allegation in the FAC that Lombardo actually
disclosed any alleged trade secrets. FAC @9 65-74. Therefore,
the relevant definition of “misappropriation” under the DTSA is
the “acquisition of a trade secret of another by a person who knows
or has reason to know that the trade secret was acquired by

improper means[.]”*5 18 U.S.C. § 1839(5) (A) (emphasis added). The

 

25 See also Chmura Summ. J. Mem. at 22, ECF No. 35
(“Misappropriation includes acquisition of a trade secret through
“improper means,” which, in turn, include theft or breach of a
duty to maintain secrecy. . . . That is precisely what happened
here.”) (citation omitted).

44
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 45 of 85 PagelD# 4895

term “improper means” as opposed to “proper means,” is defined
under the DTSA to include “theft, bribery, misrepresentation,
breach or inducement of a breach of a duty to maintain secrecy, or
espionage through electronic or other means” but does not include
“reverse engineering, independent derivation, or any other lawful
means of acquisition.” 18 U.S.C. § 1839({6).

Chmura argues that Lombardo misappropriated trade secrets by
retaining information, including the only copy of the conference
notes. Chmura Summ. J. Mem. at 23, ECF No. 35. Lombardo responds
that “misappropriation” requires more than just retaining
documents that were initially acquired lawfully. Lombardo Summ.
J. Resp. Mem. at 29, ECF No. 74.

It is beyond dispute that Lombardo initially came into contact
with Chmura’s alleged trade secrets lawfully in his role as an
Account Manager. The only question, then, is whether Lombardo’s
retention of the trade secrets, allegedly in violation of the
Agreement, can constitute the “acquisition of a trade secret of
another by a person who knows or has reason to know that the trade

secret was acquired by improper means[.]” 18 U.S.C. § 1839(5) (A)

 

(emphasis added).

Somewhat confusingly, some cases, including a recent Fourth
Circuit opinion regarding the Maryland Uniform Trade Secrets Act,
seem to treat the phrase “acquired by improper means” to refer to

the broader circumstances surrounding a person’s access to, use

45
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 46 of 85 PagelD# 4896

of, and intentions regarding the information - not how the
information first came into a person’s possession. See,

e.g., AirFacts, Inc. v. de Amezaga, 909 F.3d 84, 98 (4th Cir.

 

2018) ;26 but see Prominence Advisors, Inc v. Dalton, No. 17 C 4369,

 

2017 WL 6988661, *4 (N.D. Ill. Dec. 18, 2017) (interpreting the
improper acquisition prong of the DTSA to address how information
was first acquired). This different approach seems to be at least
partially responsible for the seemingly conflicting federal case

law cited by the parties. Compare Packaging Corporation of

 

America, Inc. v. Croner, 419 F. Supp. 3d 1059, 1066 (N.D. Ill.

 

2020) (“[T)he failure to return lawfully acquired information does
not constitute ‘misappropriation’ of that information under the

DTSA.”) with JetSmarter Inc. Vv. Benson, 17-62541-CIV-

 

MORENO/SELTZER, 2018 WL 2694598, 2018 U.S. Dist. LEXIS 60122, at

*5 (S.D. Fla. Apr. 6, 2018) (finding misappropriation plausibly

 

26 “Even if an employee does not disclose trade secrets to a third
party, he can misappropriate those trade secrets if he knows or
has reason to know he acquired them ‘by improper means.’ :
Consequently, we must consider the facts surrounding Mr. de
Amezaga's acquisition of the Proration Documents: he helped to
create them and worked on them through his final day at AirFacts;
AirFacts employees occasionally worked remotely and used their
personal email accounts to send and save company documents; Mr. de
Amezaga's superiors asked him to be availiable to answer questions
after he resigned; the AirFacts employees who contacted Mr. de
Amezaga after he resigned did not ask questions about the proration
project; and Mr. de Amezaga never accessed the Proration Documents
in his personal email account after he resigned.” AirFacts, Inc.
v._de Amezaga, 909 F.3d 84, 98 (4th Cir. 2018).

46
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 47 of 85 PagelD# 4897

pled where employer alleged that a terminated employee retained a
customer list in violation of a confidentiality agreement). The
Court will follow the lead of the Fourth Circuit in AirFacts.
There are at least two relevant cases in the Eastern District
of Virginia which seem to follow the same approach as the Fourth

Circuit.27 See OROS, Inc. v. Dajani, No. 119CV351LMBIDD, 2019 WL

 

2361047, *5 (E.D. Va. June 4, 2019) (Brinkema, J.) (looking to the
Restatement (Third) of Unfair Competition § 42 to find that
“misappropriation” under the DTSA could include circumstances in
which a company entrusted an employee with information during the
course of employment but which the employee would be
misappropriating by keeping once the employment relationship

ended); Apollo Enter. Imaging Corp. Vv. Conyers, No.

 

L19CV1603LMBMSN, 2020 WL 1896706, *4 (E.D. Va. Jan. 10, 2020)

(Brinkema, J.).

 

27 Chmura also cites Haught v. Louis Berkman LLC, 417 F. Supp. 2d
777, 783-84 (N.D.W. Va. 2006) for the proposition that “[c]lourts
in the Fourth Circuit have therefore found ‘misappropriation’
where, as here, the employee unlawfully retained his employer’s
property after the end of his employment.” Chmura Summ. J. Resp.
Mem. at 16, ECF No. 49. However, Haught was decided based on the
disclosure prong of West Virginia’s Uniform Trade Secrets Act not
the acquisition prong; the statutory language is materially
different. See 417 F. Supp. 2d 777, 782-84 (N.D.W. Va. 2006)
(i.e., “‘Misappropriation’ means: . . . (2) Disclosure or use of
another person's trade secret without the other's express or
implied consent by a person who: (B) At the time of disclosure or
use, knew or had reason to know that his knowledge of the trade
secret was: (ii) Acquired under circumstances giving rise to a
duty to maintain its secrecy or limit its use.”).

 

47
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 48 of 85 PagelD# 4898

But, upon closer inspection, these cases seem to be decided
on facts beyond simply that an employee retained alleged trade
secrets after his or her employment ends. For example, in OROS,
Inc. v. Dajani, a company’s board voted to terminate the company
president for unsatisfactory performance; however, the president
refused to “cede” his position and instead “retained control” over
the company’s “computer server, equipment, financial records, and
bank accounts, as well as the access codes to cloud-based

services.” OROS, Inc. v. Dajani, No. 119CV351LMBIDD, 2019 WL

 

2361047, *2 (E.D. Va. June 4, 2019). The company brought suit
for, among other things, a violation of the DTSA. Id. at *l. The
OROS court found that the company had plausibly alleged that the
president had misappropriated the information. Id. at *5. But,
as Lombardo notes in his other set of memoranda, the plaintiff in
OROS alleged that “[t]he defendant refused to return the
information to maximize the price of the buy-back of his 20%
interest in the company. . . . Furthermore, in denying the motion
to dismiss, the [cJourt noted ‘it bears emphasizing that Oros,
Inc’s complaint deals not with an isolated set of documents or
information but rather with the entire contents of a company’s
office.’” Lombardo Summ. J. Reply Mem. at 11, ECF No. 59. And,
in Apollo, which was in the context of a preliminary injunction
order, the court found that a failure to return alleged trade

secrets could constitute misappropriation where an employee took

48
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 49 of 85 PagelD# 4899

a job with a direct competitor, lied to former employer about
compliance with a confidentiality agreement, and apparently had
been copying the employer’s confidential data onto external

devices for months before resigning. Apollo Enter. Imaging Corp.

 

v. Conyers, No. 119CV1603LMBMSN, 2020 WL 1896706, *4 (E.D. Va.
Jan. 10, 2020).

The Court is not prepared to rule on the question of
misappropriation at this time. If parties wish to pursue summary
judgment on FAC Count III, the Court needs more concrete briefing,
from both parties, (1) explaining which cases the court should
look te (or not) in deciding this issue; (2) connecting all
undisputed, relevant facts to law; and (3) comparing and/or
contrasting undisputed facts in the summary judgment record
directly to the case law the parties believe is relevant. Ideally,
this new briefing would include a larger selection of cases
examining what it means to acquire trade secrets by improper means.

Because misappropriation is an element of a DTSA claim, the
Court reserves judgment on Chmura’s summary judgment motion with
respect to FAC Count III.

ec. Chmura’s Damages

Lombardo asserts that there is a genuine issue of fact as to
whether Chmura was damaged because (1) Chmura’s alleged lost
profits are too speculative and (2) Chmura did not allege any

damages “arising out of the list of authorized users it purports

49
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 50 of 85 PagelD# 4900

was contained on the Laptop.” Lombardo Summ. J. Resp. Mem. at 22,
ECF No. 74. However, this argument will not defeat Chmura’s motion
for summary judgment because Chmura need not prove the dollar
amount of its damages at this stage. First, damages are not an

element of a DTSA claim. See Space Sys./Loral, LLC v. Orbital

 

ATK, Inc., 306 F. Supp. 845, 853 (E.D. Va. 2018); Steves & Sons,

Inc. v. JELD-WEN, Inc., 2019 U.S. Dist. LEXIS 139818, 2019 WL

 

3860198, *9 (E.D. Va. Aug. 16, 2019); see also 18 U.S.C. §
1836(b) (3) (providing for injunctive relief in addition to damages
for the misappropriation of a trade secret). And, second, Chmura
is only requesting summary judgment on the issue of whether
Lombardo is liable under the DTSA, not whether and what damages

Chmura is owed. Chmura Mot. Summ. J., ECF No. 34.

3. FAC Count IV: Conversion
Like FAC Count I, FAC Count IV is based on Lombardo’s failure
to return Chmura’s computer, including the information on the
computer, within the time limits outlined in the Agreement. FAC
4] 76. Neither party disputes that the laptop was mailed to Chmura
on December 24, 2019 - 54 days after the termination of Lombardo’s
employment and the date this suit was filed.

Chmura argues that summary judgment is appropriate because
there is no dispute that Lombardo retained a laptop that belonged
to Chmura, which he knew Chmura wanted back, and failed to

immediately return it. Chmura Summ. J. Mem. at 19-20, ECF No. 35.

50
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 51 of 85 PagelD# 4901

Lombardo responds that he returned the laptop so any claim for
conversion fails. Lombardo Summ. J. Resp. Mem. at 22-23, ECF No.
74,

In general, to make out a claim for conversion, a plaintiff
must prove that the defendant wrongfully exercised or assumed
authority over the plaintiff's goods, deprived the plaintiff of
possession, or committed any act which wrongfully exerted dominion
over plaintiff's property in denial of, or inconsistent with,

plaintiff’s ownership rights. See Simmons v. Miller, 544 S.E.2d

 

666, 679 (Va. 2001).

Neither the Court nor the parties have been able to find any
Virginia decision specifically addresses whether a claim for
conversion can lie when the property at issue was returned. But
several sources of information suggest that that is indeed the
case. First, under the Restatement, where a person is liable for
conversion, the return of the property at issue is not a defense,
only a way of mitigating damages. Restatement (First) of Torts §
247, cmt. a; see also Restatement (Second) of Torts § 922 (“The
amount of damages for the conversion of a chattel is diminished by
its recover or acceptance by a person entitled to its
possession.”}. Second, a federal court in Virginia has found that,
at least under some conditions, a claim for conversion can lie
even if the property was returned before suit was filed. Cardoza

v. Med. Device Bus. Servs., 389 F. Supp. 3d 399, 403, 408 (W.D.

51
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 52 of 85 PagelD# 4902

Va. 2019). And, finally, in West Virginia, with which Virginia
shares some precedent, “an action for trover?® may be maintained
although the property may have been returned to the owner before
the institution of his suit.” 19 Michie’s Jurisprudence Trover
and Conversion § 4 Conversion (2014) (citing Arnold v. Kelly, 4.
W. Va. 642, 647 (1871)).

Where, as here, there is no authoritative decision on an issue
of state law, the district courts are obligated to predict the
proper state law rule by using such sources as are available.

see Federal Ins. Co. v. Smith, 63 Fed. Appx. 630, 632 (4th Cir.

 

2003). Because the Court finds that a Virginia court would find
that a claim for conversion can lie even when the property was
returned, Chmura’s Motion for Summary Judgment will be granted
with respect to FAC Count IV, as to the issue of liability.

4. Counterclaim Count II: FLSA Retaliation

Counterclaim Count II is a retaliation claim under the Fair
Labor Standards Act (FLSA), 29 U.S.C. § 215(a) (3).

Lombardo maintains that he asserted that he was due overtime on

 

28 “Trover and conversion (frequently called trover) is a species
of the class of actions at law known as trespass on the case. The
gist of the action is the unlawful conversion of a chattel of the
plaintiff by the defendant, but the action is to recover damages
for the conversion, not to recover the specific property.” 19
Michie’s Jurisprudence Trover and Conversion § 2 (General
Consideration) (2014).

52
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 53 of 85 PagelD# 4903

three occasions: August 2019,23 October 17, 2019, and October 24,
2019. Countercl. 9 56-57, 60, ECF No. 19. Lombardo then asserts
that his termination was because of his overtime complaints.
Countercl. 9 61, ECF No. 19.

Chmura seeks summary judgment on Counterclaim Count II on the
grounds that: (1) Lombardo did not engage in any protected
activity; and even if he had, (2) Chmura did not terminate Lombardo
because he complained about overtime. Chmura Summ. J. Mem. at 34-
37.

Lombardo responds that there is a genuine issue of material
fact regarding Lombardo’s retaliation claim (specifically: why
Lombardo was fired). Lombardo Summ. J. Resp. Mem. at 28, ECF No.
74, Notably, Lombardo argues that there are two occasions that
could be treated as his request for overtime. Lombardo Summ. J.
Resp. Mem. at 29, ECF No. 74. The first would be his conversation
with the sales manager, Eli Auerbach. Lombardo Summ. J. Resp.
Mem. at 29, ECF No. 74. The second would be when his previous
counsel sent a formal letter to Chmura on October 24, 2019
demanding overtime pay. Lombardo Summ. J. Resp. Mem. at 29, ECF

No. 74.

 

29 None of the parties’ subsequent papers mention any event that
occurred on August 2019; the Court will, therefore, disregard
Lombardo’s retaliation claim with respect to that date.

93
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 54 of 85 PagelD# 4904

Unlike earlier claims, Lombardo is not seeking summary
judgment on Counterclaim Counts II. Lombardo Summ. J. Mot., ECF
No. 41. Rather, Lombardo is arguing that summary judgment in favor
of Chmura is not appropriate on Counterclaim Count II because there
are genuine issues of material facts. See Lombardo Summ. J. Resp.
Mot., ECF No. 74.

a. FLSA Retaliation Generally

Under the FLSA, it is illegal for an employer “‘to discharge
or in any other manner discriminate against any employee because
such employee has filed any complaint or instituted or caused to
be instituted any proceeding under or related to this chapter.’”
Darveau v. Detecon, Inc., 515 F.3d 334, 340 (4th Cir. 2008)
(quoting 29 U.S.C. § 215(a) (3)).

To make out a prima facie claim for retaliation under the
FLSA, a party must show that (1) he or she “engaged in an activity
protected by the FLSA;” (2) he or she “suffered adverse action by
the employer subsequent to or contemporaneous with such protected
activity; and (3) a causal connection exists between the employee’s
activity and the employer’s adverse action.” Darveau, 515 F.3d at
340.

If the employee can make out the prima facie case, the burden
would then shift to the employer to articulate a legitimate reason
for the termination other than retaliation for the employee’s

protected activity. Adair v. Charter County of Wayne, 452 F.3d

 

54
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 55 of 85 PagelD# 4905

482, 489 (6th Cir. 2006); accord Chmura Summ. J. Mem. at 34, ECF
No. 35. If the employer carries that burden, then the employee
must prove by a preponderance of the evidence that the employer's
explanation was only a pre-text for illegal retaliation. Adair,
452 F.3d at 489.

Lombardo bears the initial responsibility to show that (1) he
“engaged in an activity protected by the FLSA;” (2) he suffered an
adverse action that was “subsequent to or contemporaneous with”
that protected activity; and (3) the protected activity was the
cause of the adverse action that Lombardo suffered. Darveau, 515
F.3d at 340. One form of protected activity is “filfing) any

complaint” alleging an FLSA violation. Minor v. Bostwick Labs.,

 

Inc., 669 F.3d 428, 433 (4th Cir. 2012); see also 29 U.S.C. §
215(a) (3).

b. October 17, 2019

As a matter of law, Lombardo’s October 17, 2019 conversation
with sales manager Eli Auerbach cannot form the basis for an FLSA
retaliation claim. An oral complaint regarding an FLSA violation
can trigger the FLSA’s anti-retaliation provision. Kasten v.

Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 17 (2011).

 

And, an internal complaint of an FLSA violation can trigger the

FLSA’s anti-retaliation provision. Minor v. Bostwick Labs., Inc.,

 

669 F.3d 428, 438 (4th Cir. 2012). But, in either case, the

employee’s complaint must give the employer fair notice. Kasten,

55
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 56 of 85 PagelD# 4906

563 U.S. at 14; Minor, 669 F.3d at 439. The complaint must have
“some degree of formality” and “must be sufficiently clear and
detailed for a reasonable employer to understand it, in light of
both content and context, as an assertion of rights protected by
the [FLSA] and a call for their protection.” Kasten, 563 U.S. at
14; Minor, 669 F.3d at 439.

An employee merely “letting off steam” to an employer will
not constitute protected activity. Minor, 669 F.3d at 439. For
example, in Minor, the employee “expressed her concerns regarding
FLSA violations to the chief operating officer of her company in
a meeting specifically called for” the purpose of discussing
alleged FLSA violations, and the COO agreed to investigate the
employee’s claims. Minor, 669 F.3d at 439. The Minor court found
that the employee’s FLSA complaint was sufficient to survive a
motion to dismiss.

In contrast, in Sanchez v. Caregivers Staffing Services,
Inc., the employee requested overtime pay —- and suggested the
employer was breaking the law by not providing it - but did not
mention the FLSA or any other statute that would have entitled the
employee to receive overtime pay. No. 1:15-cv-01579, 2017 WL
380912, *3 (E.D. Va. Jan. 26, 2017). “A mere request for overtime
pay without more details or reasoning as to why the employee is
entitled to overtime compensation is not protected activity.” Id.

Similarly, in Romero v. Granite Ctr., LLC, although the employee

 

56
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 57 of 85 PagelD# 4907

complained several times that he was not paid for all of the hours
that he worked, the employee never stated that a specific statute
was violated by the employer’s actions. No. 1:16-cv-01039, 2017
WL 2642971, *3 (E.D. Va. June 19, 2017).

Here, there is no allegation that Lombardo made any reference
to the FLSA or any other statute before October 24, 2019. There
is also no record evidence that Lombardo ever articulated why he
was due overtime prior to October 24, 2019. See Chmura Summ. J.
Mem. at 35, ECF No. 35. Thus, on this record, Chmura is entitled
to summary judgment with respect to the events of October 17,
because Lombardo cannot make out a prima facie case under the
FLSA’s anti-retaliation provision. 3°

ec. October 24, 2019

In contrast, Lombardo’s October 24, 2019 letter is clearly a
formal declaration of his assertion of rights under the FLSA. It
is also undisputed that Lombardo was formally terminated on October
31, 2019 (i.e., subsequent to the protected activity). For this
claim, then, the only question is whether there is a genuine issue
of material fact that Lombardo was terminated because of the

October 24, 2019 letter.

 

3° There is, therefore, no need to address Chmura’s arguments that
Auerbach never raised Lombardo’s October 17 complaints to upper
management.

57
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 58 of 85 PagelD# 4908

Lombardo argues that there is a genuine issue of material
fact for four reasons: (1) Lombardo twice demanded overtime payment
in October 2019; (2) Chmura “knew” Lombardo was requesting overtime
“as the demand went to his direct supervisor and to Chmura’s
counsel”; (3) Chmura terminated Lombardo after it received his
October 24, 2019 letter;3! and (4) the termination letter that
Chmura sent on October 31, 2019 stated that “(gjiven your [i.e.,
Lombardo’s counsel] response on his behalf, that offer [of a
severance agreement] is withdrawn, and he should consider his
employment terminated effective today.” Lombardo Summ. J. Resp.
at 29, ECF No. 74.

Lombardo’s first two arguments conflate the facts from the
October 17, 2019 conversation that Lombardo had with Eli Auerbach
and the October 24, 2019 letter that Lombardo’s counsel sent to
Chmura’s counsel. As explained above, Lombardo’s October 17
assertion that he was due overtime was not protected activity under
the FLSA nor is there any evidence that that conversation was
elevated to Chmura’s upper management. Lombardo’s only truly
protected activity was the October 24 letter, which was
indisputably sent before he was terminated. Thus, again, the only

issue is whether Lombardo was terminated because of his October 24

 

31 Lombardo makes no allegation that Chmura’s lawsuit against him
was retaliation for his raising the FLSA claim on October 24, 2019.

58
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 59 of 85 PagelD# 4909

letter. It is, therefore, appropriate to now review the facts
surrounding the October 24 letter.

On October 21, 2019, while Lombardo was on unpaid leave,
Chmura sent Lombardo a document titled “SEPARATION AND RELEASE
AGREEMENT.” Ex. A, ECF No. 82-1. As the title suggests, the
proposed Separation and Release Agreement states that its goal is
to end Chmura’s business relationship with Lombardo “amicably”
while resolving “all issues between them in a mutually satisfactory
manner.” See Ex. A at 2, ECF No. 82-1. Notably, the Separation
and Release Agreement proposes that “Lombardo’s employment
relationship with Chmura will cease on October 28, 2019 or the
Execution Date of this Agreement, whichever is earlier[.]” See Ex.
A at 2, ECF No. 82-1.

On October 24, 2019, Lombardo, through counsel, sent Chmura
a letter, through counsel, regarding the “Termination of Rick
Lombardo.” Ex. 33, ECF No. 35-33. In that October 24 letter
(which was received by counsel for Chmura on October 25, 2019),
Lombardo states that he will not accept the proposed separation
agreement, and he intends to pursue claims against Chmura for,
inter alia, violations of the FLSA. Ex. 33, ECE Ne. 35-33.
Perplexingly, the October 24 letter states that “Chmura terminated
[Lombardo’s] employment on October 17, 2019.”% Ex. 33 at 3, ECF

No. 35-33.

39
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 60 of 85 PagelD# 4910

In response, on October 31, 2019, Chmura, through its
attorney, sent a letter to Lombardo’s attorney that denies the
accusations in the October 24 letter and states, in the concluding
paragraph:

Finally, your letter stated that Chmura terminated Mr.
Lombardo’s employment on October 17. This is
incorrect. The Company placed him on unpaid leave to
afford him a reasonable opportunity to consider the
terms of the proposed Separation Agreement. Given
your response on his behalf, the offer is withdrawn
and he should consider his employment terminated
effective today.”
EX. B-6 at 29-30, ECF No. 74-2 (emphasis added).

Lombardo reads the phrase “given your response” in the the
October 31 letter to refer to the fact that Lombardo asserted an
FLSA claim and net the fact that Lombardo stated that he would not
accept Chmura’s severance agreement. Chmura responds that
“Chmura’s October 31 response to Lombardo’s letter merely
confirmed what the separation agreement had already conveyed:
Lombardo’s employment was over.” Chmura Summ. J. Reply Mem. at
26, ECF No. 82. According to Chmura, by October 21, 2019, steps
were already being taken to terminate Lombardo’s employment;
Lombardo was on unpaid leave, and Chmura was outright offering him
a severance package. Thus, by Chmura’s telling, Lombardo was all
but terminated before he ever referenced the FLSA.

Moreover, even if the October 31 letter were evidence of

possible FLSA retaliation, Chmura has articulated a host of

60
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 61 of 85 PagelD# 4911

legitimate, not retaliatory reasons why Lombardo was terminated,
including that Chmura’s leadership was already concerned by
Lombardo’s conduct in forging an offer letter from a competitor
and “spreading rumors among the sales team,” and by Chmura’s
interpretation of events, Lombardo was threatening to damage
Chmura by stealing customers or going to work for a competitor.»

Given the timing of the events leading up to lLombardo’s
termination, the Court finds Lombardo’s arguments with respect to
the October 24 letter highly specious, but the Court cannot
conclude that, as a matter of law, no reasonable jury could find
that Lombardo was terminated because of the October 24 letter.

For the foregoing reasons, Chmura’s Summary Judgment Motion
will be granted with respect to the events of October 17, 2019 and
denied with respect to the events surrounding the October 24
letter.

5. Counterclaim Count III: Breach of Contract

Lombardo’s Counterclaim Count III is a breach of contract
claim that asserts that “Lombardo has not been paid all of the
commissions he is owed for the initial sales or the annual renewals

he procedure.” Countercl. 9 69, ECF No. 19. According to

 

32 Chmura cites Holland v. Washington Homes, Inc., a Title VII
discrimination case, to support the proposition that an employer's
belief that an employee has threatened the company is a legitimate
reason for termination. 487 F.3d 208, 214 (4th Cir. 2007).

 

61
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 62 of 85 PagelD# 4912

Lombardo, Chmura was contractually obligated to pay him
“commissions for the sale of JobsEQ at the rate of 15% of the
initial sale and 3% of the annual renewals.” Countercl. 7 67, ECF
No. 19. Notably, the “contract” on which Lombardo bases his claim
is a combination of (1) the Offer Letter (ECF No. 19-1) to which
Chmura had attached the Agreement (i.e., the “Confidentiality,
Non-Competition & Non-Solicitation Agreement”) (ECF No. 19-2) and
(2) the March 28, 2019 amendment to the Offer Letter. Hearing Tr.
101:22-102:20, ECF No. 94. Until March 28, 2019, Lombardo
historically received his commissions the month after the
transaction date. Countercl. 7 67, ECF No. 19. On March 28, 2019,
Chmura amended the payment terms so that commission would only be
paid once Chmura received payment for the sale. Countercl. 7 68,
ECF No. 19. As a result of this change, Lombardo alleges Chmura
materially breached the contract on which he bases this claim (the
Offer Letter and the March 28 amendment), and as a result, he
lost out on $25,000 worth of commissions which he is now due.
Countercl. 47 68-72, ECF No. 19.

Chmura asserts that Lombardo’s argument is flawed because:
(1) the Offer Letter is not part of a contract; and (2) even if it
were, Chmura would be free to modify it. Chmura Summ. J. Mem. at
37-40, ECF No. 35.

As with Chmura’s Motion for Summary Judgment on Counterclaim

Count II, Lombardo is not seeking summary judgment on Counterclaim

62
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 63 of 85 PagelD# 4913

Count III (breach of contract). Lombardo Mot. Summ. J. at 2, ECF
No. 40. Rather, Lombardo is contesting that summary judgment is
appropriate for this count because there are genuinely disputed
issues of issues of material fact. See Lombardo Summ. J. Resp.
Mem, at 30, ECF No. 74.

“The elements of a breach of contract action are (1) a legally
enforceable obligation of a defendant to a plaintiff; (2) the
defendant's violation or breach of that obligation; and (3) injury
or damage to the plaintiff caused by the breach of obligation.”
Filak v. George, 594 S.E.2d 610, 614 (Va. 2004). Lombardo’s entire
breach of contract claim rests on the assumption that there was,
indeed, a contract, and specifically, that the Offer Letter was
part of the contract. Hearing Tr. 101:22-102:20, ECF No. 94.
However, the Offer Letter clearly says “{t]Jhis letter should not
be construed as an employment contract” and refers the prospective
employee to the “employment agreement attached” - which happened
to be the Agreement (i.e., the Confidentiality, Non-Competition &
Non-Solicitation Agreement). Ex. A, ECF No. 19-1. As Chmura

rightly points out, under Ohio law,*} if a document “disclaims

 

33 Churma asserts that the Offer Letter should be evaluated using
Ohio law rather than Virginia law. Chmura Summ. J. Mem. at 45,
n.13, ECF No. 35. Lombardo does not appear to contest this point.
See Lombardo Summ. J. Resp. Mem. at 30, ECF No. 74 (citing to an
Ohio case).

63
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 64 of 85 PagelD# 4914

intent to create a contract,” there is no mutual assent to be bound
by the terms of the document and no contract is created. Senter
v. Hillside Acres Nursing Ctr. of Willard, Inc., 335 F. Supp. 2d
836, 843 (N.D. Ohio 2004).

But, in response, Lombardo contests that the Agreement is an
“employment agreement” even though it was the only document
attached to the Offer Letter. Hearing Tr. 101:22-102:20, ECF No.
94. This argument derives from the fact that the March 28, 2019
amendment to the Offer Letter states:

This letter is intended to amend the terms of your
employment previously agreed to by you and Chmura
Economics & Analytics, LLC, and the company's offer
letter you dated February 4th, 2015.
Ex. A at 2, ECF No. 19-1. However, the commission terms were never
modified. Lombardo Summ. J. Resp. Mem. at 30, ECF No. 74. So,
says Lombardo, Chmura is still obligated to pay Lombardo “15%
commissions on initial sales and 3% commissions on renewals.”
Lombardo Summ. J. Resp. Mem. at 30, ECF No. 74.

Chmura responds that Lombardo was aware, from early in his
employment, that there were circumstances under which Lombardo
would not receive a full 15% commission. Chmura Summ. J. Reply.
Mem. at 26-27, ECF No. 82; see also Ex. 7, ECF No. 35-7. And,
Chmura adds that both an at-will employee and an at-will employer

“may propose to change the terms of their employment relationship

at any time. If, for instance, an employer notifies an employee

64
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 65 of 85 PagelD# 4915

that the employee’s compensation will be reduced, the employee’s
remedy, if dissatisfied, is to quit.” Lake Land Emp. Grp. of

Akron, LLC v. Columber, 804 N.E. 2d 27, 32 (Ohio 2004).

 

Lombardo cites Watkins v. Universal Chemicals & Coatings,
Inc., No. 92AP-893, 1992 Ohio App. LEXIS 5835, *9 (Ohio Ct. App.
Nov. 19, 1992), for the proposition that, whether an employee is
at-will or not, “a contract for paying commissions at a defined
rate is enforceable and cannot be modified at the will of the
employer.” Lombardo Summ. 3. Resp. Mem. at 30, ECF No. 74. That
interpretation of Watkins is not well-founded. Nevertheless, the
Court finds that Lombardo has shown that there is a genuine issue
of material fact as to whether there was any legally enforceable
obligation of Chmura to Lombardo regarding the commissions and
what the terms of that understanding were.

Therefore, summary judgment cannot be granted on Counterclaim
Count III.

III. LOMBARDO’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 40)

The arguments in Lombardo’s Motion for Summary Judgment and
the accompanying memoranda are extremely similar to those in
Chmura’s Motion for Summary Judgment and accompanying memoranda;
but, nevertheless, where parties file cross-motions for summary
judgment, the district court should examine “each motion
separately employing the familiar standard under Rule 56 of the

Federal Rules of Civil Procedure.” Desmond v. PNGI Charles Town

 

65
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 66 of 85 PagelD# 4916

Gaming, L.L.C., 630 F.3d 351, 354 (4th Cir. 2011). Lombardo
requests summary judgment in his favor on all four counts of
Chmura's FAC. Count II has already been dealt with, see supra
Part I, so the Court will now address Lombardo’s summary judgment
arguments with respect to FAC Counts I, II, and IV.
A. STATEMENT OF FACTS

Because Lombardo is the moving party, all facts be viewed in
the light most favorable to the party opposing the motion, namely

Chmura. Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003).

 

The relevant facts34 are as follows.

Chmura is a Richmond-based “‘software and consulting firm in
the field of data analytics.’” Lombardo Summ. J. Mem. @ 1, ECF
No. 41 (quoting FAC 4 9, ECF No. 12). Chmura’s main product is a
software program called JobsEQ which “*‘provides demographics and
labor data such as highly granular occupation forecasts and real-
time data about job postings.’” Lombardo Summ. J. Mem. 97 1, ECF
No. 41 (quoting FAC 9 9, ECF No. 12).

Richard A. Lombardo (“Lombardo”), a former Chmura employee,
is a resident of Ohio. Lombardo Summ. J. Mem. 9 2, ECF No. 41.

Although Lombardo was based out of Cleveland, Ohio, he “marketed

 

34 Facts that relate only to claims that were transferred to the
Northern District of Ohic (Counterclaim Counts I, IV, and V) will
not be recited.

66
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 67 of 85 PagelD# 4917

and sold Chmura’s software products nationwide,” Lombardo Summ. J.
Mem. 9 2, ECF No. 41, and he “frequently traveled to conferences
and/or to meetings in Richmond.” Chmura Summ. J. Resp. Mem. @ 2,
ECF No. 49.

On February 3, 2015, Chmura sent Lombardo a letter offering
him a job as an “Inside Sales Representative,” Lombardo Summ. J.
Mem. 7 3, ECF No. 41, though that was not his actual title. Chmura
Summ. J. Resp. Mem. 9 3, ECF No. 49.

Lombardo was hired to sell subscriptions to Chmura’s JobskQ
software program, Lombardo Summ. J. Mem. 9 4, ECF No. 41, but that
was not his only job responsibility. Chmura Summ. J. Resp. Mem.
1 4, ECF No. 49.

On or about February 4, 2015, Lombardo and Chmura executed a
document titled “Confidentiality, Non-Competition & Non-
Solicitation Agreement” (the “Agreement”).35 Lombardo Summ. J.
Mem. 9 5, ECF No. 41

On February 18, 2015, Lombardo began his job with Chmura.
His initial title was “Account Manager.” Lombardo Summ. J. Mem.
Gf 11, ECF No. 41. And, on May 15, 2017, Lombardo’s title became
“Senior Account Manager.” Lombardo Summ. J. Mem. 9 11, ECF No.

41. “Lombardo was consistently the top performing Account Manager

 

35 That Agreement was filed multiple times in this case. For
simplicity, the Court will refer to the copy of the Agreement filed
at ECF No. 12-1.

67
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 68 of 85 PagelD# 4918

and Senior Account Manager by every measure - sales, renewals and
number of touches to prospects and existing customers.” Lombardo
Summ. J. Mem. 9 12, ECF No. 41.

In early October 2019, Chmura began considering “operational
changes to the sales team and changes to the commission structure.”
Lombardo Summ. J. Mem. 9 13, ECF No. 41. Lombardo was unhappy
with the changes under consideration, Lombardo Summ. J. Mem. 9
14, ECF No. 41; Chmura Summ. J. Resp. Mem. @ 16, ECF No. 49,
because he believed that the changes under consideration would
have materially disadvantaged him. Lombardo Summ. J. Mem. 7 13,
ECF No. 41. As a result, Lombardo spoke with his direct
supervisor, Eli Auerbach, on at least two occasions in October:
once on October 3, 2019 and once on October 17, 2019. Lombardo
Summ. J. Mem. @ 14, ECF No. 41; Chmura Summ. J. Resp. Mem. 9 14,
ECF No. 49.

After meeting with Auerbach at approximately 10:00 AM on
Thursday, October 17, 2019, Lombardo was instructed to leave the
office for the day. Lombardo Summ. J. Mem. § 15, ECF No. 41.

Lombardo was subsequently placed on unpaid leave.376 See Lombardo

 

36 According to Chmura, Lombardo was placed on unpaid leave
immediately after his conversation with Auerbach on October 17,
2021. Chmura Summ. J. Resp. Mem. 9 16, ECF No. 49. According to
Lombardo, he was not placed on unpaid leave until Monday, October
21, 2021. Lombardo Summ. J. Mem. @ 16, ECF No. 41. Neither party
makes an issue out of the discrepancy.

68
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 69 of 85 PagelD# 4919

Summ. J. Mem. 9 16, ECF No. 41; Chmura Summ. J. Resp. Mem. @ 16,
ECF No. 49. Chmura also quickly cut off Lombardo’s access to
Salesforce and JobsEQ. Chmura Summ. J. Resp. Mem. 7 16, ECF No.
49,

On October 31, 2019, Chmura formally terminated Lombardo.
Lombardo Summ. J. Mem. 7 17, ECF No. 41.

As part of Lombardo’s job, he was issued a work laptop that
belonged to Chmura. Lombardo Summ. J. Mem. 9 18, ECF No. 41. When
Lombardo left the office on October 17, 2021, he took that laptop
with him. Chmura Summ. J. Resp. Mem. 7 20, ECF No. 49. The laptop
was not retuned to Chmura until December 24, 2019 when Lombardo’s
counsel mailed the laptop to Chmura. Lombardo Summ. J. Mem. 9 19,
ECF No. 41; Chmura Summ. J. Resp. Mem. 7 19, ECF No. 49. At the
time of Lombardo’s termination, the laptop contained notes from
two conferences, including notes of conversations that Lombardo
had with clients and perspective customers at those conferences.
Lombardo Summ. J. Mem. 7 20, ECF No. 41.

Lombardo’s position is that there is “no evidence that
Lombardo sold, disclosed, copied, stole, altered, concealed, or

unlawfully accessed, converted, or transferred the (conference

69
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 70 of 85 PagelD# 4920

notes] or any ‘highly confidential and trade secret
information.’”%37 Lombardo Summ. J. Mem. 9 21, ECF No. 41.

Lombardo’s Motion for Summary Judgment must be decided in
perspective of this record.
B. DISCUSSION

1. FAC I: Breach of Employment Contract

In Lombardo’s Motion for Summary Judgment, Lombardo argues,
in a rather conclusory fashion, that he is entitled to summary
judgment on Count I of the FAC because Chmura cannot satisfy any
of the elements of a breach of contract action (i.e., duty, breach,
and injury). Lombardo Summ. J. Mem. at 15, ECF No. 41; see also
Filak v. George, 594 S.E.2d 610, 614 (Va. 2004) (“The elements of
a breach of contract action are (1) a legally enforceable

obligation of a defendant to a plaintiff; (2) the defendant's

 

37 According to Chmura, “Lombardo disclosed highly confidential
Chmura revenue information to at least one third-party recruiter
in his efforts to find a new job, even after he submitted a sworn
declaration and interrogatory responses affirming that he had no
confidential Chmura information in his possession.” Chmura Summ.
J. Resp. Mem. @ 21, ECF No. 49. Lombardo’s position is that there
is “no evidence that Lombardo sold, disclosed, copied, stole,
altered, concealed, or unlawfully accessed, converted, or
transferred the [conference notes] or any ‘highly confidential and
trade secret information.’” Lombardo Summ. J. Mem. @ 21, ECF No.
41. Although the Court must view the facts in the light most
favorable to Chmura, what Chmura is describing is not behavior
that was alleged in the FAC. Therefore, any highly confidential
information that Lombardo may have disclosed is not relevant to
Chmura’s claims as currently pled.

70
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 71 of 85 PagelD# 4921

violation or breach of that obligation; and (3) injury or damage
to the plaintiff caused by the breach of obligation.”).

First, Lombardo argues that, because the Agreement is
unenforceable, Lombardo did not have a contractual duty to return
his laptop “or any alleged confidential or trade secret
information.” Lombardo Summ. J. Mem. at 15, ECF No. 41. Second,
Lombardo contends that, because the laptop was returned on December
24, 2019, he did not breach the contract.38 See Lombardo Summ. J.
Mem. at 15-16, ECF No. 41. Third, Lombardo states that “Chmura
has failed to allege any damage caused by Lombardo due to the
retention of the Laptop.” Lombardo Summ. J. Mem. at 16, ECF No.
41.

Chmura responds that (1) the confidentiality agreement is, in
fact valid, Chmura Summ. J. Resp. Mem. at 11-13, ECF No. 49; (2)
Lombardo breached the Agreement by failing to return the laptop
for approximately two months when he himself understood the
Agreement to mean that he had an obligation to return Chmura’s
property immediately and without demand, id. at 13; see also Ex.

4 (“Lombardo Deposition”), ECF No. 35-4; and (3) Chmura did in

 

38 Lombardo’s second “argument” is technically only a sentence
stating that the laptop was ultimately returned; the Court is
inferring from context that Lombardo means to say that because the
laptop was returned, he was not in breach of the Agreement.

71
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 72 of 85 PagelD# 4922

fact allege damages in the form of lost profits and attorneys’
fees, Chmura Summ. J. Resp. Mem. at 13, ECF No. 49.

In reply, Lombardo reiterates that the Agreement is
unenforceable and then makes two additional arguments: (1) the
laptop is not confidential and proprietary information or work
related intellectual property (nor did Lombardo have access to
such information after his termination) and (2) Chmura cannot prove
damages because Chmura’s alleged lost profit damages are
“speculative at best.” Lombardo Summ. J. Reply Mem. at 7-8, ECF
No. 59.

Viewing the facts in the light most favorable to Chmura, the
Court finds that Lombardo is not entitled to summary judgment on
Count I of the FAC.

a. Duty

First, the Court finds that Lombardo did have a duty to return
Chmura’s laptop before December 24, 2019. Under the Agreement,
there are two separate, enforceable provisions that speak to
whether Lombardo had an obligation to return his work laptop: the
“Confidentiality” provision and the “Termination and Return of
Property” provision. Agreement at 2, 4, ECF No. 12-1. The final

sentence under the “Confidentiality” provision states:

Upon the termination of Employee’s employment, for
whatever reason, Employee will promptly deliver to the
Company all documents, equipment, property or
materials of any type, including any copies thereof,
in Employee’s possession, custody or control that

72
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 73 of 85 PagelD# 4923

belong to the Company, and/or that contain, whole or
in part, any Confidential or Proprietary Information

Agreement at 2, ECF No. 12-1 (emphasis added). Then, the
“Termination and Return of Property” provision contains two sub-
provisions calling for the return of (a) all confidential and
oroprietary information as well as all work-related intellectual
property and (b) all tangible property. Agreement at 4, ECF No.
12-1. These provisions state:

(a) Return of Confidential and Proprietary Information
and __ Work Related Intellectual Property Upon
Termination. Employee understands and agrees that all
printed and electronic files, records, documents,
reports, audits, projections, forecasts, business
plans, correspondence, manuals, computer code, pricing
data, sources of supply, customer lists, databases,
and similar items relating to the business of the
Company, the Confidential and Proprietary Information
and/or the Work Related Intellectual Property, whether
prepared by Employee or otherwise coming into
Employee's possession, shall remain the exclusive
property of the Company, whether in original or
reproduced form. Upon the termination of Employee's
employment for any reason whatsoever, Employee shall
immediately and without demand return to the Company
all of the aforementioned information in Employee's
possession or under Employee's control belonging to
the Company, and immediately thereafter Employee shall
have no further right of access to or any right to
obtain any of such records and materials or copies
thereof, or any information contained therein.

(ob) Return of Tangible Property. Upon termination of
Employee's employment for any reason whatsoever,
Employee shall immediately and without demand return
to the Company all tangible property in his/her
possession belonging tc the Company (including without
limitation electronic equipment), in good condition,
ordinary wear and tear excepted.

73
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 74 of 85 PagelD# 4924

Agreement at 4, ECF No. 12-1 (emphasis added). Based on these
provisions, the Court finds that Lombardo had an obligation to
return the laptop and the conference notes to Chmura in a timely
manner,

The laptop itself falls squarely under the “Return of Tangible
Property” sub-provision. Lombardo has never disputed that Chmura
is the owner of the laptop. And, under the “Return of Tangible
Property” provision, the laptop should have been returned to Chmura
“immediately and without demand.” Agreement at 4, ECF No. 12-1.

The conference notes arguably fall under both the
“Confidentiality” provision and the “Return of Confidential and
Proprietary Information and Work Related Intellectual Property
Upon Termination” sub-provision. But, the conference notes
certainly fall within the “Return of Confidential and Proprietary
Information and Work Related Intellectual Property Upon

Termination” sub-provision.? That sub-provision specifically

 

39 In either case, the conference notes should have been returned
to Chmura “promptly” or “immediately and without demand.”
Agreement at 2,4, ECF No. 12-1, At oral argument, counsel for
Lombardo raised the issue of whether there’s a conflict in the
words “promptly” and “immediately.” Hearing Tr. 48:5-49:3, 50:11-
24, ECF No. 94. Then counsel for Lombardo argued that delivering
the laptop within two months of Lombardo’s termination was
“prompt.” Hearing Tr. 49:22-50:4, ECF No. 94. On the facts of
this case, the Court does not find this argument persuasive because
Lombardo had an independent and unambiguous obligation to return
Chmura’s tangible property, including the laptop - which contained
the conference notes —- “immediately and without demand.” Agreement
at 4, ECF No. 12-1.

74
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 75 of 85 PagelD# 4925

states, in relevant part, that “all .. . electronic files
documents . . . correspondence . . . customer lists . . . and
similar items relating to the business of the Company . . . whether

prepared by Employee or otherwise coming into Employee’s
possession, shall remain the exclusive property of the Company.”
Agreement at 4, ECF No. 12-1. Thus, the conference notes are, at
minimum, electronic documents relating to the business of the
Company,4° even though the notes were prepared by Lombardo.
Agreement at 4, ECF No. 12-1. Thus, once his employment was
terminated, Lombardo had an obligation to return them “immediately
and without demand.” Agreement at 4, ECF No. 12-1.

But, even if that were not the case, Lombardo’s argument that
the notes were not confidential and proprietary information or
work-related intellectual property would be unavailing.
“Confidential and Proprietary Information” is defined earlier in
the Agreement to include, inter alia, “information concerning new

or potential investors, customers, or clients.” Agreement at 2,

 

40 The Court reads the “Return of Confidential and Proprietary
Information and Work Related Intellectual Property Upon
Termination” sub-provision to apply to up to three categories of
information: items relating to the business of the Company, items
relating to Confidential and Proprietary Information, “and/or”
items relating to Work Related Intellectual Property. Thus,
information relating to the business of the Chmura should have
been returned to Chmura even if it was not “Confidential and
Proprietary” or “Work Related Intellectual Property.”

75
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 76 of 85 PagelD# 4926

ECE No. 12-1. Non-public information on new or potential
customers, such as Lombardo’s notes of his meetings with possible
clients, is “information concerning new or potential investors,
customers, or clients” and, thus, Confidential and Proprietary
Information. Lombardo, therefore, had an obligation to return the
conference notes to Chmura.

b. Breach

Whether Lombardo breached the Agreement turns on the meaning
of “immediately and without demand.” The phrase “immediately and
without demand” is not defined in the Agreement; the Court must,
therefore, look to the common and ordinary meaning the term, which
can include referring to dictionary definitions. Nationwide Mut.

Ins. Co. v. Overlook, LLC, 785 F. Supp. 2d 502, 518 (E.D. Va.

 

2011). “Immediately” is commonly understood to mean “without
interval of time: STRAIGHTWAY.”4! And, Lombardo himself testified
that he “would assume” that the phrase “immediately and without
demand” meant “right away under any circumstance.” Ex. 3
(“Lombardo Deposition”) at 18:16-22, ECF No. 35-4, With this

understanding of “immediately,” the following facts must be

 

evaluated.
at Immediately, MERRIAM-WEBSTER. COM, https: //www.merriam-

webster.com/dictionary/entity (last visited July 22, 2021).

76
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 77 of 85 PagelD# 4927

At approximately 10:00 AM on Thursday, October 17, 2019,
Lombardo was told to leave the office for the day, and he took his
laptop with him.4? Lombardo Summ. J. Mem. 9 15, ECF No. 41; Chmura
Summ. J. Resp. Mem. @ 15, ECF No. 49. That same day, Lombardo was
placed on unpaid leave.43 Chmura Summ. J. Resp. Mem. 9 15, ECF No.
49. On October 31, 2019, Lombardo was terminated from Chmura.

Lombardo Summ. J. Mem. J 17, ECF No. 41; Chmura Summ. J. Resp.

 

42 None of the parties’ briefs addressing Lombardo’s Motion for
Summary Judgment make this clear, but from the other set of papers,
the reason that there was any ambiguity at all regarding when
Lombardo had an obligation to return his laptop is because his
immediate supervisor, Eli Auerbach, told Lombardo to return the
laptop when Lombardo signed the proposed separation agreement,
which never happened. At oral argument, Chmura took the position
that any ambiguity introduced by Lombardo’s conversation with
Auerbach was put to rest on October 21, 2021 when Chmura sent
Lombardo a cease-and-desist letter requesting that Lombardo
confirm that he had returned all of Chmura’s property, including
any confidential information. Hearing Tr. 40:16-42:2, ECF No. 94.
Lombardo took the position that, because of Auerbach’s
instructions to Lombardo, there was a genuine issue of material
fact as to whether Lombardo promptly returned the laptop. Hearing
Tr. 52:6-14, ECF No. 94. Counsel for Lombardo also suggested, for
the first time, that the fact that Lombardo’s former attorney
instructed Lombardo to keep the laptop could create a fact issue
as to whether Lombardo returned the laptop promptly. Hearing Tr.
52:6-14, ECF No. 94. The Court will not consider arguments raised
for the first time at oral argument. First Tennessee Bank Nat.
Ass'n v. Global Title, LLC, 3:09-cv-550, 2010 WL 5187834, *1 (Nov.

 

 

16, 2010) (citing North Carolina Alliance for Transp. Reform, Inc.
v. U.S. Dept. Of Transp., 713 F. Supp. 2d 491, 510 (M.D.N.C.

 

2010}). And, in any case, the Court finds that the relevant
timeframe was “immediately” not “promptly.”

43 Lombardo reported that he was placed on unpaid leave on Monday,

October 21, 2019, but neither party made an issue of the
discrepancy.

V7
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 78 of 85 PagelD# 4928

Mem. 9 17, ECF No. 49. And, on December 24, 2019, Lombardo mailed
the laptop to Chmura. Lombardo Summ. J. Mem. 9 19, ECF No. 41;
Chmura Summ. J. Resp. Mem. 9 17, ECF No. 49.

When pressed at oral argument, counsel for Chmura took the
position that Lombardo had an obligation to return the laptop on
October 31, 2019, the date of his termination. Hearing Tr. 41:12-
15, ECF No. 94. That understanding is consistent with the terms
of the Agreement which state that an employee’s termination
triggers the employee’s obligation to return various forms of
company property. Agreement at 4, ECF No. 12-1. When similarly
pressed, counsel for Lombardo took the somewhat perplexing
position that “there’s no question that Mr. Lombardo should have
returned the laptop sometime between October 31st and December
24th when he did.” Hearing Tr. 61:5-17, ECF No. 94. Based on
those arguments - and on the definition of the word “immediately”
- the Court finds that Lombardo breached his obligation to return
his work laptop, which contained the only copy of the conference
notes, at some point between October 31, 2019 and December 24,
2019. Given the parties’ factual disputes over what Auerbach said
to Lombardo during their October 17, 2019 meeting and how that
information should have been interpreted in the broader context of
Lombardo’s termination, the Court will leave it te the fact finder
to determine the exact date that Lombardo was in breach of his

contract.

78
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 79 of 85 PagelD# 4929

ec. Injury

Finally, the Court finds that Chmura has provided enough
information about damages to allow the breach of contract claim to
proceed to a jury. Lombardo’s basic argument is that Chmura’s
damages are non-existent or too speculative to the point that
Chmura cannot meet a necessary element of a breach of contract
claim.44 At the summary judgment stage, if the non-moving party
(here Chmura) has the burden of proof on an issue at trial, the
moving party (here Lombardo) “need only demonstrate that there is
a lack of evidence to support the non-movant’s claim.” Nat'l Org.

for Marriage, Inc. v. United States, IRS, 24 F. Supp. 3d 518, 522

 

(E.D. Va. 2014}. The non-moving party, Chmura, in turn, must show
that there is evidence on which a reasonably jury could find for
Chmura. Id. The Court finds that Chmura has met that burden.
Dr. Christine Chmura testified to Chmura’s lost profits at her
deposition. See, @.g., Ex. C (“Chmura Deposition”) at 48:6-12,

49:8-51:13, ECF No. 74-3. And, Chmura has alleged its attorney’s

 

44 At oral argument, Lombardo also argued, for the first time, that
Chmura’s claim for breach of contract is barred because Chmura
failed to take any steps to mitigate its damages (and thus, there
is a diminution of the damages in full). Hearing Tr. 59:14-60:17,
ECF No. 94. Arguments raised for the first time at oral argument
will not be considered. First Tennessee Bank Nat. Ass'n v. Global
Title, LLC, 3:09-cv-550, 2010 WL 5187834, *1 (Nov. 16, 2010)
(citing North Carolina Alliance for Transp. Reform, Inc. v. U.S.
Dept. Of Transp., 713 F. Supp. 2d 491, 510 (M.D.N.C. 2010)).

 

79
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 80 of 85 PagelD# 4930

fees as damages.45 Thus, Chmura has put forth sufficient evidence
for a reasonable jury to find that Chmura was indeed damaged by
Lombardo’s failure to turn over the laptop with the conference
notes. Whether Chmura can actually recover anything at trial is
a matter for the jury.

Accordingly, Lombardo is not entitled to summary judgment on

Count I.

2. FAC III: Defense of Trade Secrets Act
Count III alleges that Lombardo misappropriated trade secrets

belong to Chmura by retaining them after his termination.4& See

 

45 Under Virginia law, the default rule is that attorney’s fees
cannot be treated as direct damages. Long v. Abbruzzetti, 487
S.E.2d 217, 219-20 (Va. 1997). However, attorney’s fees can
constitute damages if the parties have agreed, by contract, that
attorney’s fees will be recoverable. See East Texas Salvage &
Machine v. Duncan, 306 S.E.2d 896, 897 (Va. 1983); see also Zen42

 

 

 

LLC v. Wash. & Lee Univ., 2018 U.S. Dist LEXIS 165739, *7-8 (W.D.

 

Va. Sept. 26, 2018). The Agreement states, in relevant part,
“Employee shall pay the Company all reasonable attorneys’ fees
incurred in enforcing its rights under this Agreement,” Agreement
at 6, ECF No. 12-1; however, the parties have not briefed the issue
of whether the Agreement requires Lombardo to pay Chmura’s legal
fees in this instance. The Court will not rule on it at this time.

46 =Later, Chmura stated that “Lombardo disclosed _ highly
confidential Chmura revenue information to at least one third-
party recruiter in his efforts to find a new job, even after he
submitted a sworn declaration and interrogatory responses
affirming that he had no confidential Chmura information in his
possession.” Chmura Summ. J. Resp. Mem. 7 21, ECF No. 49. Notably,
this assertion only exists in this set of memoranda, and Lombardo
never responds to Chmura’s assertion. See Lombardo Summ. J. Reply
at 2, ECF No. 59. However, Chmura’s original articulation of its
DTSA claim only referred to Lombardo “improperly retaining” trade
secrets or failing to return them. FAC § 71, ECF No. 12.

80
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 81 of 85 PagelD# 4931

FAC FU 65-74. Lombardo argues that, as a matter of law, (1) he
did not misappropriate anything and (2) the information on the
laptop did not constitute trade secrets. Lombardo Summ. J. Mem.
at 16, ECF No. 41. Chmura takes the exact opposite position.
Chmura Summ. J. Resp. at 14-17, ECF No. 49.

For the same reasons outlined in Part II.B.2, the Court will
not rule on the independent economic value of the conference notes
or the issue of “misappropriation.”

3. FAC IV: Conversion

Like FAC Count I above, FAC Count IV is also based on
Lombardo’s failure to quickly return Chmura’s computer. FAC q 76.
Neither party disputes that the laptop was returned on December
24, 2019.

Lombardo’s motion for summary judgment argues that the Court
should grant summary judgment in his favor because: (1) Lombardo
no longer has possession of the laptop; (2) the Agreement is
unenforceable; (3) the Virginia Uniform Trade Secrets Act (VUTSA)
preempts any common law claim for conversion; and (4) the
conference notes cannot constitute the basis for a conversion claim

(because they constitute potential future contracts). Lombardo

 

Therefore, any highly confidential information that Lombardo may
have disclosed is not relevant to Chmura’s claims as currently
pled.

81
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 82 of 85 PagelD# 4932

Summ. J. Mem. at 18-20, ECF No. 41. The Court has already found
that the Agreement is enforceable and that a claim for conversion
can lie even where the property at issue was returned; the other
two arguments necessitate more discussion.
a. Effect of the Virginia Uniform Trade Secrets Act (VUTSA)
The VUTSA explicitly preempts “conflicting” tort law that
provides a civil remedy for the misappropriation of a trade

secret.*? Va. Code Ann. § 59.1-341; E.I. DuPont de Nemours & Co.

 

v. Kolon Indus., Inc., 688 F. Supp. 2d 443, 450 (E.D. Va. 2009).

 

The VUTSA preemption provision does not apply to “[o)ther civil
remedies that are not based upon misappropriation of a trade
secret.” Va. Code Ann. § 59.1-341(B) (2). And the preemption
provision applies only to common law claims “premised entirely on
a claim for misappropriation of a trade secret.” Kolon, 688 F.

Supp. 2d at 450 (quoting Smithfield Ham & Prods. Co. v. Portion

 

Pac., 905 F. Supp. 346, 348 (E.D. Va. 1995)). A conversion claim

 

47 As Chmura notes in its response memorandum, Chmura Summ. J.
Resp. Mem. at 19, n.5, ECF No. 49, Lombardo is functionally taking
a somewhat contradictory position to his arguments on Count III.
With respect to Count III (the DTSA count), Lombardo argues that
the material on the laptop is not trade secret. See Lombardo Summ.
J. Resp. Mem. at 21-22, ECF No. 74. If that is true (or there is
a genuine issue of material fact about whether the material is a
“trade secret”), then the preemptive effect of the VUTSA could not
be determined on the current record and summary judgment on the
basis of VUTSA preemption would need to be denied for that reason
alone. See E.I. DuPont de Nemours & Co. v. Kolon Indus., Inc.,

688 F. Supp. 2d 443, 451 (E.D. Va. 2009).

 

82
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 83 of 85 PagelD# 4933

premised on the conversion of confidential information and some
physical item (e.g., paper copies of confidential information) is
not preempted by the VUTSA. Kolon, 688 F. Supp. 2d at 450, 451,
554-55. In contrast, a conversion claim premised entirely on the
wrongful appropriation and exercise of authority over confidential
information that is also alleged to be a trade secret, is entirely
premised on the misappropriation of trade secrets and is,
therefore, preempted. Space Systems/Loral, LLC v. Orbital ATK,
Inc., 306 F. Supp. 3d 845, 849, 856 (E.D. Va. 2018) (finding
preemption where employee conducted a data breach of the employer
and viewed four confidential electronic files).

Here, Chmura’s conversion claim is based on Lombardo’s tardy
return of his work laptop which also had confidential information
on it. The hardware portion of the conversion claim saves it from

VUTSA preemption. See AWP, Inc. v. Commonwealth Excavating, Inc.,

 

2013 WL 3830500, *7 (W.D. Va. July 24, 2013) (declining to find
VUTSA preemption at the motion to dismiss stage because allegation
was for misappropriation of a trade secret and the conversion of
physical equipment).

b. The Conference Notes as “Potential Future Contracts”

Chmura does not appear to have responded to Lombardo's
argument that the conference notes cannot constitute the basis for
a conversion claim, but that is immaterial because Lombardo’s

argument mischaracterizes Chmura’s position. Chmura’s conversion

83
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 84 of 85 PagelD# 4934

Claim was always based on the fact that Chmura was the rightful
owner of the computer and the copies of the information stored on
the computer - specifically the conference notes. FAC 9 76, ECF
No. 12; see also Kolon, 688 F. Supp. 2d at 455 (“(Ujnder Virginia
law, a conversion claim does not fail merely because the property
at issue is ‘an electronic version of [the] list rather than a
hard copy.’”) (citation omitted). Whether “the potential future
contracts constitute the only economic value of the notes” misses
the point because the question of damages generated by conversion
is separate from whether there was conversion.

The Court will deny Lombardo’s request for summary judgment
on Count IV of the FAC.

IV. CONCLUSION

For the foregoing reasons, the Court will grant Chmura’s
Motion for Summary Judgment with respect to the confidentiality
portions of FAC Count II and the Court will grant Lombardo’s Motion
for Summary Judgment with respect to the non-competition portions
of Counterclaim Count VI. The Court will further grant Chmura’s
Motion for Summary Judgment with respect to (1) FAC Count I, (2)
FAC Count IV, and (3) the portions of Counterclaim Count II
addressing the events of October 17, 2019. The Court reserves
judgment on both parties’ motions with respect to FAC Count III
pending additional briefing. All other portions of the two motions

will be denied. That leaves the following issues to be decided:

84
Case 3:19-cv-00813-REP Document 100 Filed 07/29/21 Page 85 of 85 PagelD# 4935

(1) the appropriate damages for FAC Count I (breach of contract),
including the exact date that Lombardo breached the Agreement; (2)
whether Lombardo is liable under FAC Count III (DTSA); (3) the
appropriate damages for FAC Count IV (conversion); {4) with respect
to Counterclaim Count II (FLSA retaliation), whether Lombardo’s
termination following the events of October 24, 2019 constitutes
retaliation under the FLSA; and (5) with respect to Counterclaim

Count III, whether Chmura is liable to Lombardo.

ay EA

Robert E. Payne
Senior United States District Judge

It is so ORDERED.

 

Richmond, Virginia

Date: July 27, 2021

85
